Exhibit 10-p-1

 

 

 

 

$500,000,000

 

 

364-DAY

CREDIT AGREEMENT

 

 

dated as of May 29, 2002

 

 

among

 

 

Rockwell Collins, Inc.,

 

The Banks Listed Herein,

 

JPMorgan Chase Bank,

as Agent

 

Bank of America, N.A.,

as Syndication Agent

 

and

 

UBS AG, Stamford Branch,

Bank One, NA (Main Office Chicago),

Wachovia Bank, National Association,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

J.P. Morgan Securities Inc.,

Lead Arranger and Sole Bookrunner

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Article 1

 

Definitions

 

 

 

Section 1.01.  Definitions

 

Section 1.02. Accounting Terms and Determinations

 

Section 1.03. Types of Borrowings

 

Article 2

 

The Credits

 

 

 

Section 2.01. Commitments to Lend

 

Section 2.02. Notice of Committed Borrowing

 

Section 2.03. Competitive Bid Borrowings

 

Section 2.04. Notice to Banks; Funding of Loans

 

Section 2.05. Notes

 

Section 2.06. Maturity of Loans

 

Section 2.07. Interest Rates

 

Section 2.08. Method of Electing Interest Rates

 

Section 2.09. Facility Fee

 

Section 2.10. Optional Termination or Reduction of Commitments

 

Section 2.11. Scheduled Termination of Commitments

 

Section 2.12. Optional Prepayments

 

Section 2.13. General Provisions as to Payments

 

Section 2.14. Funding Losses

 

Section 2.15. Computation of Interest and Fees

 

Section 2.16. Regulation D Compensation

 

Section 2.17. Commitment Increase; Additional Banks

 

Section 2.18. Letters of Credit.

 

 

 

Article 3

 

Conditions

 

 

 

Section 3.01. Effectiveness

 

Section 3.02. Borrowings and Issuances of Letters of Credit

 

 

 

Article 4

 

Representations and Warranties

 

 

 

Section 4.01. Corporate Existence and Power

 

Section 4.02. Corporate and Governmental Authorization; No Contravention

 

Section 4.03. Binding Effect

 

Section 4.04. Financial Information

 

Section 4.05. Litigation

 

Section 4.06. Environmental Matters

 

 

i

--------------------------------------------------------------------------------


 

Article 5

 

Covenants

 

 

 

Section 5.01. Information

 

Section 5.02. Maintenance of Existence

 

Section 5.03. Compliance with Laws

 

Section 5.04. Use of Proceeds

 

Section 5.05. Debt to Capitalization

 

Section 5.06. Mergers, Consolidations and Sales of Assets

 

Section 5.07. Limitations on Liens

 

Section 5.08. Limitations on Sale and Lease-Back

 

Section 5.09. Limitations on Change in Subsidiary Status

 

 

 

Article 6

 

Defaults

 

 

 

Section 6.01. Events of Default

 

Section 6.02. Notice of Default

 

Section 6.03. Cash Cover

 

 

 

Article 7

 

The Agent

 

 

 

Section 7.01. Appointment and Authorization

 

Section 7.02. Agent and Affiliates

 

Section 7.03. Action by Agent

 

Section 7.04. Consultation with Experts

 

Section 7.05. Liability of Agent

 

Section 7.06. Indemnification

 

Section 7.07. Credit Decision

 

Section 7.08. Successor Agent

 

Section 7.09. Agent’s Fee

 

 

 

Article 8

 

Change in Circumstances

 

 

 

Section 8.01. Basis for Determining Interest Rate Inadequate or Unfair

 

Section 8.02. Illegality

 

Section 8.03. Increased Cost and Reduced Return

 

Section 8.04. Taxes

 

Section 8.05. Base Rate Loans Substituted for Affected Fixed Rate Loans

 

 

 

Article 9

 

Miscellaneous

 

 

 

Section 9.01. Notices

 

Section 9.02. No Waivers

 

Section 9.03. Expenses; Indemnification

 

 

ii

--------------------------------------------------------------------------------


 

Section 9.04. Sharing of Set-offs

 

Section 9.05. Amendments and Waivers

 

Section 9.06. Successors and Assigns

 

Section 9.07. Designated Banks

 

Section 9.08. Collateral

 

Section 9.09. Governing Law; Submission to Jurisdiction

 

Section 9.10. Counterparts; Integration

 

Section 9.11. Waiver of Jury Trial

 

Section 9.12. Confidentiality

 

 

Pricing Schedule

 

Exhibit A –   Note

Exhibit B –   Competitive Bid Quote Request

Exhibit C –   Invitation for Competitive Bid Quotes

Exhibit D –   Competitive Bid Quote

Exhibit E –   Opinion of General Counsel of the Company

Exhibit F –   Opinion of Special Counsel for the Agent

Exhibit G –   Assignment and Assumption Agreement

Exhibit H –   Designation Agreement

 

iii

--------------------------------------------------------------------------------


 

364-DAY
CREDIT AGREEMENT

AGREEMENT dated as of May 29, 2002 among ROCKWELL COLLINS, INC., the BANKS
listed on the signature pages hereof and JPMORGAN CHASE BANK, as Agent.

The parties hereto agree as follows:

ARTICLE 1
Definitions

Section 1.01.  Definitions.  The following terms, as used herein, have the
following meanings:

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Absolute Rates pursuant to Section 2.03.

“Additional Bank” means any financial institution that becomes a Bank for
purposes hereof in connection with an increase in the aggregate amount of the
Commitments pursuant to Section 2.17.

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Agent and submitted to
the Agent (with a copy to the Company) duly completed by such Bank.

“Agent” means JPMorgan Chase Bank in its capacity as agent for the Banks
hereunder, and its successors in such capacity.

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro–Dollar Loans, its Euro–Dollar Lending Office and (iii) in the case of its
Competitive Bid Loans, its Competitive Bid Lending Office.

“Approved Fund” means any Fund that is administered or managed by (i) a Bank,
(ii) an affiliate of a Bank or (iii) an entity or an affiliate of an entity that
administers or manages a Bank.

“Assignee” has the meaning set forth in Section 9.06(c).

“Bank” means each bank or other institution listed on the signature pages
hereof, each Additional Bank, each Assignee which becomes a Bank pursuant to
Section 9.06(c), and their respective successors.

 

1

--------------------------------------------------------------------------------


 

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day and (ii) the sum of 2 of 1% plus the Federal Funds Rate
for such day.

“Base Rate Loan” means a Committed Loan that bears interest at the Base Rate
pursuant to the applicable Notice of Committed Borrowing or Notice of Interest
Rate Election, Section 2.18(c)(ii) or Article 8.

“Borrowing” has the meaning set forth in Section 1.03.

“Commission” means the Securities and Exchange Commission, or any successor to
its duties under the Securities Exchange Act of 1934.

“Commitment” means (i) with respect to each Bank, the amount set forth opposite
the name of such Bank on the signature pages hereof, (ii) with respect to each
Additional Bank which becomes a Bank pursuant to Section 2.17, the amount of the
Commitment thereby assumed by it or (iii) with respect to any Assignee, the
amount of the transferor Bank’s Commitment assigned to such Assignee pursuant to
Section 9.06(c), in each case as such amount may be reduced from time to time
pursuant to Section 2.10, increased from time to time pursuant to Section 2.17
or changed as a result of an assignment pursuant to Section 9.06(c).

“Committed Loan” means a Revolving Credit Loan or a Term Loan; provided that, if
any such loan or loans (or portions thereof) are combined or subdivided pursuant
to a Notice of Interest Rate Election, the term “Committed Loan” shall refer to
the combined principal amount resulting from such combination or to each of the
separate principal amounts resulting from such subdivision, as the case may be.

“Company” means Rockwell Collins, Inc., a Delaware corporation and its
successors.

“Competitive Bid Absolute Rate” has the meaning set forth in Section 2.03(d).

“Competitive Bid Absolute Rate Loan” means a loan made or to be made by a Bank
pursuant to an Absolute Rate Auction.

“Competitive Bid Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Competitive Bid Lending Office by notice to the
Company and the Agent; provided that any Bank may from time to time by notice to
the Company and the Agent designate separate Competitive Bid Lending Offices for
its Competitive Bid LIBOR Loans, on the one hand, and its Competitive Bid
Absolute Rate Loans, on the other hand, in which case all references herein to
the Competitive Bid Lending Office of such Bank shall be deemed to refer to
either or both of such offices, as the context may require.

2

--------------------------------------------------------------------------------


 

“Competitive Bid LIBOR Loan” means a loan made or to be made by a Bank pursuant
to a LIBOR Auction (including such a loan bearing interest at the Base Rate
pursuant to Section 8.01(a)).

“Competitive Bid Loan” means a Competitive Bid LIBOR Loan or a Competitive Bid
Absolute Rate Loan.

“Competitive Bid Margin” has the meaning set forth in Section 2.03(d).

“Competitive Bid Quote” means an offer by a Bank to make a Competitive Bid Loan
in accordance with Section 2.03.

“Consolidated Debt” means, at any date, the Debt of the Company and its
Restricted Subsidiaries, as consolidated and determined as of such date in
accordance with GAAP.

“Consolidated Funded Debt” means, at any date, the Funded Debt of the Company
and its Restricted Subsidiaries, as consolidated and determined as of such date
in accordance with GAAP.

“Consolidated Subsidiary” means, as to any Person, at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date.

“Debt” of any Person means, at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (iv) all obligations of such Person as lessee which are capitalized in
accordance with GAAP, (v) all non-contingent obligations of such Person to
reimburse any bank or other Person in respect of amounts paid under a letter of
credit or similar instrument, (vi) all Debt secured by a Lien on any asset of
such Person, whether or not such Debt is otherwise an obligation of such Person,
and (vii) all Guarantees by such Person of Debt of another Person (each such
Guarantee to constitute Debt in an amount equal to the amount of such other
Person’s Debt Guaranteed thereby).

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Designated Bank” means, with respect to any Designating Bank, an Eligible
Designee designated by it pursuant to Section 9.07(a) as a Designated Bank for
purposes of this Agreement.

3

--------------------------------------------------------------------------------


 

“Designating Bank” means, with respect to each Designated Bank, the Bank that
designated such Designated Bank pursuant to Section 9.07(a).

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

“Domestic Lending Office” means, as to each Bank, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to the Company and the Agent.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.

“Eligible Designee” means a special purpose corporation that (i) is organized
under the laws of the United States or any state thereof, (ii) is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and (iii) issues (or the parent of which issues)
commercial paper rated at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment or the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment, including (without limitation) ambient air, surface
water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean–up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“Euro–Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

“Euro–Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro–Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro–Dollar Lending Office by notice to the Company
and the Agent.

4

--------------------------------------------------------------------------------


 

“Euro–Dollar Loan” means a Committed Loan that bears interest at a Euro–Dollar
Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election.

“Euro–Dollar Margin” has the meaning set forth in Section 2.07(b).

“Euro-Dollar Rate” means a rate of interest determined pursuant to Section
2.07(b) on the basis of the London Interbank Offered Rate.

“Euro–Dollar Reference Banks” means the principal London offices of JPMorgan
Chase Bank, Bank of America, N.A. and Citibank, N.A., and “Euro–Dollar Reference
Bank” means any of the foregoing.

“Euro–Dollar Reserve Percentage” has the meaning set forth in Section 2.16.

“Events of Default” has the meaning set forth in Section 6.01.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to JPMorgan Chase Bank on such day on such
transactions as determined by the Agent.

“Final Maturity Date” means the first anniversary of the Termination Date or, if
such day is not a Euro-Dollar Business Day, the next preceding Euro-Dollar
Business Day.

“Fixed Rate Loans” means Euro–Dollar Loans or Competitive Bid Loans (excluding
Competitive Bid LIBOR Loans bearing interest at the Base Rate pursuant to
Section 8.01(a)) or any combination of the foregoing.

“Fully Drawn Margin” means at any date, the Euro-Dollar Margin applicable at
such date under the Pricing Schedule assuming Usage greater than 50%.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

5

--------------------------------------------------------------------------------


 

“Funded Debt” of any Person means, at any date of computation, all indebtedness
for borrowed money of such Person which by its terms matures more than 12 months
after such date or which is extendible or renewable at the option of such Person
to a time more than 12 months after such date; provided, however, that (i)
Funded Debt shall include all obligations in respect of lease rentals which
under GAAP appear on a balance sheet of such Person as a liability item other
than a current liability, (ii) in the case of the Company, Funded Debt shall not
include Subordinated Debt and (iii) outstanding preferred stock of a Restricted
Subsidiary that is not owned by the Company or a Wholly-Owned Restricted
Subsidiary shall be deemed to constitute a principal amount of Funded Debt equal
to the par value or involuntary liquidation value, whichever amount is higher,
of such preferred stock.

“GAAP” means generally accepted accounting principles as in effect from time to
time, applied on a basis consistent (except for changes concurred in by the
Company’s independent public accountants) with the most recent audited
consolidated financial statements of the Company and its Consolidated
Subsidiaries delivered to the Banks.

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Committed Loans which are Base Rate Loans at such time or (ii) all Euro-Dollar
Loans having the same Interest Period at such time; provided that, if a
Committed Loan of any particular Bank is converted to or made as a Base Rate
Loan pursuant to Article 8, such Loan shall be included in the same Group or
Groups of Loans from time to time as it would have been in if it had not been so
converted or made.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person;
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business.  The term “Guarantee” used as a
verb has a corresponding meaning.

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives and by–products and
other hydrocarbons, or any substance having any constituent elements displaying
any of the foregoing characteristics.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Interest Period” means: (1) with respect to each Euro–Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending one, two, three or six months thereafter, as the Company may
elect in such notice; provided that:

6

--------------------------------------------------------------------------------


 

(a)           any Interest Period which would otherwise end on a day which is
not a Euro–Dollar Business Day shall be extended to the next succeeding
Euro–Dollar Business Day unless such Euro–Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Euro–Dollar Business Day; and

(b)           any Interest Period which begins on the last Euro–Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Euro–Dollar Business Day of a calendar month;

                (2)           with respect to each Competitive Bid LIBOR
Borrowing, the period commencing on the date of borrowing specified in the
applicable Notice of Borrowing and ending such whole number of months thereafter
as the Company may elect in accordance with Section 2.03; provided that:

(a)           any Interest Period which would otherwise end on a day which is
not a Euro–Dollar Business Day shall be extended to the next succeeding
Euro–Dollar Business Day unless such Euro–Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Euro–Dollar Business Day; and

(b)           any Interest Period which begins on the last Euro–Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Euro–Dollar Business Day of a calendar month;

                (3)           with respect to each Competitive Bid Absolute Rate
Borrowing, the period commencing on the date of borrowing specified in the
applicable Notice of Borrowing and ending such number of days thereafter (but
not less than 7 days) as the Company may elect in accordance with Section 2.03;
provided that any Interest Period which would otherwise end on a day which is
not a Euro–Dollar Business Day shall be extended to the next succeeding
Euro–Dollar Business Day;

provided further that:

(x)            no Interest Period applicable to any Revolving Credit Loan or
Competitive Bid Loan may end after the Termination Date; and

(y)           no Interest Period applicable to any Term Loan may end after the
Final Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

7

--------------------------------------------------------------------------------


 

“Issuing Bank” means JPMorgan Chase Bank or any other Bank designated by the
Company, in its capacity as an issuer of any Letters of Credit hereunder, that
may agree to issue letters of credit hereunder pursuant to an instrument in form
reasonably satisfactory to the Agent.

“Letter of Credit” means a letter of credit to be issued hereunder by an Issuing
Bank.

“Letter of Credit Liabilities” means, for any Bank and at any time, such Bank’s
ratable participation in the sum of (x) the aggregate amount then owing by the
Company in respect of amounts paid by the Issuing Bank upon a drawing under a
Letter of Credit issued hereunder and (y) the aggregate amount then available
for drawing under all outstanding Letters of Credit.

“LIBOR Auction” means a solicitation of Competitive Bid Quotes setting forth
Competitive Bid Margins based on the London Interbank Offered Rate pursuant to
Section 2.03.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has substantially the same practical effect as a security
interest, in respect of such asset.  For purposes hereof, the Company or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Loan” means a Committed Loan or a Competitive Bid Loan and “Loans” means
Committed Loans or Competitive Bid Loans or any combination of the foregoing.

“London Interbank Offered Rate” has the meaning set forth in Section 2.07(b).

“Material Debt” means a Single Issue (other than the Notes) of the Company
and/or one or more of its Subsidiaries in a principal amount exceeding
$50,000,000.

“Notes” means promissory notes of the Company, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Company to repay the Loans,
and “Note” means any one of such promissory notes issued hereunder.

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Competitive Bid Borrowing (as defined in Section
2.03(f)).

“Notice of Interest Rate Election” has the meaning specified in Section 2.09.

 

8

--------------------------------------------------------------------------------


 

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” has the meaning set forth in Section 9.06(b).

“Percentage” means, with respect to any Bank at any time, the percentage which
the amount of its Commitment at such time represents of the aggregate amount of
all the Commitments at such time.  At any time after the Commitments shall have
terminated, the term “Percentage” shall refer to a Bank’s Percentage immediately
before such termination, adjusted to reflect any subsequent assignments pursuant
to Section 9.06(c).

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prime Rate” means the rate of interest publicly announced by JPMorgan Chase
Bank from time to time as its Prime Rate.

“Principal Property” means any real property (including buildings and other
improvements) of the Company or any Restricted Subsidiary whether currently
owned or hereafter acquired (other than any property hereafter acquired for the
control or abatement of atmospheric pollutants or contaminants or water, noise,
odor or other pollution, or for purposes of developing a cogeneration facility
or a small power production facility as such terms are defined in the Public
Utility Regulatory Policies Act of 1978, as amended) which (i) has, at any date
of determination, a book value in excess of 5% of Shareowners’ Equity and (ii)
in the opinion of the board of directors of the Company (or any duly authorized
committee thereof) is of material importance to the total business conducted by
the Company and its Restricted Subsidiaries as a whole.

“Quarterly Payment Dates” means each March 31, June 30, September 30 and
December 31.

“Regulation T, U or X” means Regulation T, U or X of the Board of Governors of
the Federal Reserve System, as in effect from time to time.

“Reimbursement Obligation” has the meaning specified in Section 2.18(c).

“Required Banks” means at any time Banks having more than 50% of the aggregate
amount of the Commitments or, if the Commitments shall have been terminated,
holding more than 50% of the aggregate unpaid principal amount of the Loans.

 

9

--------------------------------------------------------------------------------


 

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

“Revolving Credit Loan” means a loan made by a Bank pursuant to Section 2.01(a).

“Revolving Credit Period” means the period from and including the Effective Date
to but excluding the Termination Date.

“SEC” means the Securities and Exchange Commission.

“Secured Debt” means indebtedness for borrowed money of the Company or a
Restricted Subsidiary (other than indebtedness owed by a Restricted Subsidiary
to the Company, by a Restricted Subsidiary to another Restricted Subsidiary or
by the Company to a Restricted Subsidiary), which is secured by (a) a mortgage
or other lien on any Principal Property of the Company or a Restricted
Subsidiary or (b) a pledge, lien or other security interest on any shares of
stock or indebtedness of a Restricted Subsidiary.  The amount of Secured Debt at
any time outstanding shall be the amount then owing thereon by the Company or a
Restricted Subsidiary.

“Shareowners’ Equity” means, at any date of computation, the aggregate of
capital stock, capital surplus and earned surplus, after deducting the cost of
shares of capital stock of the Company held in its treasury, of the Company and
its Restricted Subsidiaries, as consolidated and determined in accordance with
GAAP.

“Sale and Lease-Back Transaction” has the meaning specified in Section 5.08.

“Single Issue” means indebtedness for borrowed money arising in a single
transaction or a series of related transactions.  Indebtedness issued in
discrete offerings but governed by a single shelf indenture shall not be
aggregated as a Single Issue, but indebtedness owing to multiple lenders under
parallel agreements comprising a single private placement and indebtedness
arising from multiple takedowns under a single or a series of related
commitments from one or more lenders shall be so aggregated.

“Subordinated Debt” means any unsecured Debt of the Company which: (1) has a
final maturity subsequent to the Final Maturity Date; (2) does not provide for
mandatory payment or retirement prior to said date, whether by means of serial
maturities or sinking fund or other analogous provisions or plan, fixed or
contingent, requiring, or which on the happening of a contingency may require,
the payment or retirement of such Debt in amounts which as of any particular
time would aggregate more than such portion of the original principal amount
thereof as is obtained by multiplying such original principal amount by a
fraction the numerator of which shall be the

 

10

--------------------------------------------------------------------------------


 

number of months elapsed from the date of creation of such Debt to such time and
the denominator of which shall be the number of months from the date of creation
thereof to the final maturity thereof; and (3) is expressly made subordinate and
junior in right of payment to the Loans and such other Debt of the Company
(except other Subordinated Debt) as may be specified in the instruments
evidencing the Subordinated Debt or the indenture or other similar instrument
under which it is issued (which indenture or other instrument shall be binding
on all holders of such Subordinated Debt).

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Company.

“Termination Date” means May 28, 2003, or, if such day is not a Euro-Dollar
Business Day, the next preceding Euro-Dollar Business Day.

“Term Loan” means a loan made by a Bank pursuant to Section 2.01(b).

“Total Capitalization” means, at any date, the sum (without duplication) of (i)
Consolidated Debt as of such date and (ii) all preferred stock of the Company
and its Restricted Subsidiaries and the consolidated shareowners’ equity of the
Company and its Restricted Subsidiaries as of the date of the Company’s most
recent financial statements referred to in Section 4.04 or delivered pursuant to
Section 5.01.

“Total Outstanding Amount” means, at any time, the sum of (i) the aggregate
outstanding principal amount of the Loans (including both Committed Loans and
Competitive Bid Loans) determined at such time after giving effect, if one or
more Loans are being made at such time, to any substantially concurrent
application of the proceeds thereof to repay one or more other Loans plus,
without duplication, (ii) the aggregate amount of the Letter of Credit
Liabilities of all Banks at such time.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

“Unrestricted Subsidiary” means (a) any Subsidiary which, in accordance with the
provisions of this Agreement, has been designated by the Company as an
Unrestricted Subsidiary after the Effective Date, unless and until such
Subsidiary shall, in accordance with the provisions of this Agreement, be
designated by the Company as a Restricted Subsidiary; and (b) any corporation of
which any one or more Unrestricted Subsidiaries directly or indirectly own
outstanding shares of capital stock having voting power sufficient to elect,
under ordinary circumstances (not dependent upon the happening of a
contingency), a majority of the directors.

“Wholly-Owned Restricted Subsidiary” means a Restricted Subsidiary all of the
outstanding capital stock of which, other than directors’ qualifying

 

11

--------------------------------------------------------------------------------


 

shares, and all of the Funded Debt of which, shall at the time be owned by the
Company or by one or more Wholly-Owned Restricted Subsidiaries, or by the
Company in conjunction with one or more Wholly-Owned Restricted Subsidiaries.

Section 1.02. Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP.

Section 1.03. Types of Borrowings.  The term “Borrowing” denotes the aggregation
of Loans of one or more Banks to be made to the Company pursuant to Article 2 on
a single date, all of which Loans are of the same type (subject to Article 8)
and, except in the case of Base Rate Loans, have the same initial Interest
Period.  Borrowings are classified for purposes of this Agreement either by
reference to the pricing of Loans comprising such Borrowing (e.g., a
“Euro–Dollar Borrowing” is a Borrowing comprised of Euro–Dollar Loans) or by
reference to the provisions of Article 2 under which participation therein is
determined (i.e., a “Committed  Borrowing” is a Borrowing under Section 2.01 in
which all Banks participate in proportion to their Commitments, while a
“Competitive Bid Borrowing” is a Borrowing under Section 2.03 in which the Bank
participants are determined on the basis of their bids in accordance therewith).

ARTICLE 2
The Credits

Section 2.01. Commitments to Lend.  (a) During the Revolving Credit Period each
Bank severally agrees, on the terms and conditions set forth in this Agreement,
to make loans to the Company pursuant to this Section from time to time in
amounts such that (i) the aggregate principal amount of Committed Loans by such
Bank at any one time outstanding plus the aggregate amount of its Letter of
Credit Liabilities at such time shall not exceed the amount of its Commitment
and (ii) the Total Outstanding Amount shall not exceed the aggregate amount of
the Commitments.  Within the foregoing limits, the Company may borrow under this
Section 2.01(a), repay, or to the extent permitted by Section 2.12, prepay Loans
and reborrow at any time during the Revolving Credit Period under this Section
2.01(a).

(b)   Each Bank severally agrees, on the terms and conditions set forth in this
Agreement, to make a loan to the Company on the Termination Date in an amount up
to but not exceeding the amount of its Commitment.  Amounts of any Loans made
pursuant to this Section 2.01(b) which are prepaid pursuant to Section 2.12
shall not be reborrowed.

(c)   Each Borrowing under this Section 2.01 shall be in an aggregate principal
amount of $25,000,000  or any larger multiple of $1,000,000 (except

 

12

--------------------------------------------------------------------------------


 

that any such Borrowing may be in the aggregate amount available in accordance
with Section 3.02(b)) and shall be made from the several Banks ratably in
proportion to their respective Commitments.

Section 2.02. Notice of Committed Borrowing.  The Company shall give the Agent
notice (a “Notice of Committed Borrowing”) not later than 10:30 A.M. (New York
City time) on (x) the date of each Base Rate Borrowing and (y) the third
Euro–Dollar Business Day before each Euro–Dollar Borrowing, specifying:

(a)   the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro–Dollar Business Day in the case of a
Euro–Dollar Borrowing,

(b)   the aggregate amount of such Borrowing,

(c)   whether the Loans comprising such Borrowing are to bear interest initially
at the Base Rate or a Euro–Dollar Rate, and

(d)   in the case of a Euro–Dollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.

Section 2.03. Competitive Bid Borrowings.  (a) The Competitive Bid Option.  In
addition to Committed Borrowings pursuant to Section 2.01, the Company may, as
set forth in this Section, request the Banks during the Revolving Credit Period
to make offers to make Competitive Bid Loans to the Company.  The Banks may, but
shall have no obligation to, make such offers and the Company may, but shall
have no obligation to, accept any such offers in the manner set forth in this
Section.

(b)   Competitive Bid Quote Request.  When the Company wishes to request offers
to make Competitive Bid Loans under this Section, it shall transmit to the Agent
by telex or facsimile transmission a Competitive Bid Quote Request substantially
in the form of Exhibit B hereto so as to be received no later than 10:30 A.M.
(New York City time) on (x) the fifth Euro–Dollar Business Day prior to the date
of Borrowing proposed therein, in the case of a LIBOR Auction or (y) the
Domestic Business Day next preceding the date of Borrowing proposed therein, in
the case of an Absolute Rate Auction (or, in either case, such other time or
date as the Company and the Agent shall have mutually agreed and shall have
notified to the Banks not later than the date of the Competitive Bid Quote
Request for the first LIBOR Auction or Absolute Rate Auction for which such
change is to be effective) specifying:

(i)    the proposed date of Borrowing, which shall be a Euro–Dollar Business Day
in the case of a LIBOR Auction or a Domestic Business Day in the case of an
Absolute Rate Auction,

 

13

--------------------------------------------------------------------------------


 

(ii)   the aggregate amount of such Borrowing, which shall be $25,000,000 or a
larger multiple of $1,000,000,

(iii)  the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period, and

(iv)  whether the Competitive Bid Quotes requested are to set forth a
Competitive Bid Margin or a Competitive Bid Absolute Rate.

The Company may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request.  No Competitive Bid
Quote Request shall be given within five Euro–Dollar Business Days (or such
other number of days as the Company and the Agent may agree) of any other
Competitive Bid Quote Request.

(c)   Invitation for Competitive Bid Quotes.  Promptly upon receipt of a
Competitive Bid Quote Request, the Agent shall send to the Banks by telex or
facsimile transmission an Invitation for Competitive Bid Quotes substantially in
the form of Exhibit C hereto, which shall constitute an invitation by the
Company to each Bank to submit Competitive Bid Quotes offering to make the
Competitive Bid Loans to which such Competitive Bid Quote Request relates in
accordance with this Section.

(d)   Submission and Contents of Competitive Bid Quotes.  (i) Each Bank may
submit a Competitive Bid Quote containing an offer or offers to make Competitive
Bid Loans in response to any Invitation for Competitive Bid Quotes.  Each
Competitive Bid Quote must comply with the requirements of this subsection (d)
and must be submitted to the Agent by telex or facsimile transmission at its
offices specified in or pursuant to Section 9.01 not later than (x) 2:00 P.M.
(New York City time) on the fourth Euro–Dollar Business Day prior to the
proposed date of Borrowing, in the case of a LIBOR Auction or (y) 9:30 A.M. (New
York City time) on the proposed date of Borrowing, in the case of an Absolute
Rate Auction (or, in either case, such other time or date as the Company and the
Agent shall have mutually agreed and shall have notified to the Banks not later
than the date of the Competitive Bid Quote Request for the first LIBOR Auction
or Absolute Rate Auction for which such change is to be effective); provided
that Competitive Bid Quotes submitted by the Agent (or any affiliate of the
Agent) in the capacity of a Bank may be submitted, and may only be submitted, if
the Agent or such affiliate notifies the Company of the terms of the offer or
offers contained therein not later than (x) one hour prior to the deadline for
the other Banks, in the case of a LIBOR Auction or (y) 15 minutes prior to the
deadline for the other Banks, in the case of an Absolute Rate Auction.  Subject
to Articles 3 and 6, any Competitive Bid Quote so made shall be irrevocable
except with the written consent of the Agent given on the instructions of the
Company.

(i)    Each Competitive Bid Quote shall be in substantially the form of Exhibit
D hereto and shall in any case specify:

 

14

--------------------------------------------------------------------------------


 

(A)  the proposed date of Borrowing,

(B)   the principal amount of the Competitive Bid Loan for which each such offer
is being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Bank, (x) must be $5,000,000 or a larger multiple of
$1,000,000, (y) may not exceed the principal amount of Competitive Bid Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Competitive Bid Loans for which offers being made by
such quoting Bank may be accepted,

(C)   in the case of a LIBOR Auction, the margin above or below the applicable
London Interbank Offered Rate (the “Competitive Bid Margin”) offered for each
such Competitive Bid Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate,

(D)  in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Competitive Bid Absolute
Rate”) offered for each such Competitive Bid Loan, and

(E)   the identity of the quoting Bank.

A Competitive Bid Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.

(ii)   Any Competitive Bid Quote shall be disregarded if it:

(A)  is not substantially in conformity with Exhibit D hereto or does not
specify all of the information required by subsection (d)(ii);

(B)   contains qualifying, conditional or similar language;

(C)   proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or

(D)  arrives after the time set forth in subsection (d)(i).

(e)   Notice to Company.  The Agent shall promptly notify the Company of the
terms (x) of any Competitive Bid Quote submitted by a Bank that is in accordance
with subsection (d) and (y) of any Competitive Bid Quote that amends, modifies
or is otherwise inconsistent with a previous Competitive Bid Quote

 

15

--------------------------------------------------------------------------------


 

submitted by such Bank with respect to the same Competitive Bid Quote Request. 
Any such subsequent Competitive Bid Quote shall be disregarded by the Agent
unless such subsequent Competitive Bid Quote is submitted solely to correct a
manifest error in such former Competitive Bid Quote.  The Agent’s notice to the
Company shall specify (A) the aggregate principal amount of Competitive Bid
Loans for which offers have been received for each Interest Period specified in
the related Competitive Bid Quote Request, (B) the respective principal amounts
and Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may
be, so offered and (C) if applicable, limitations on the aggregate principal
amount of Competitive Bid Loans for which offers in any single Competitive Bid
Quote may be accepted.

(f)    Acceptance and Notice by Company.  Not later than 10:30 A.M. (New York
City time) on (x) the third Euro–Dollar Business Day prior to the proposed date
of Borrowing, in the case of a LIBOR Auction or (y) the proposed date of
Borrowing, in the case of an Absolute Rate Auction (or, in either case, such
other time or date as the Company and the Agent shall have mutually agreed and
shall have notified to the Banks not later than the date of the Competitive Bid
Quote Request for the first LIBOR Auction or Absolute Rate Auction for which
such change is to be effective), the Company shall notify the Agent of its
acceptance or non–acceptance of the offers so notified to it pursuant to
subsection  (e).  In the case of acceptance, such notice (a “Notice of
Competitive Bid Borrowing”) shall specify the aggregate principal amount of
offers for each Interest Period that are accepted.  A failure by the Company to
notify the Agent as aforesaid shall constitute non-acceptance of the offers so
notified to it.  The Company may accept any Competitive Bid Quote in whole or in
part; provided that:

(i)    the aggregate principal amount of each Competitive Bid Borrowing may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request,

(ii)   the principal amount of each Competitive Bid Borrowing must be
$25,000,000 or a larger multiple of $1,000,000,

(iii)  acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may be,

(iv)  the Company may not accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement, and

(v)   immediately after such Competitive Bid Borrowing is made the Total
Outstanding Amount shall not exceed the aggregate amount of the Commitments.

 

16

--------------------------------------------------------------------------------


 

(g)   Allocation by Agent.  If offers are made by two or more Banks with the
same Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may
be, for a greater aggregate principal amount than the amount in respect of which
such offers are accepted for the related Interest Period, the principal amount
of Competitive Bid Loans in respect of which such offers are accepted shall be
allocated by the Agent among such Banks as nearly as possible (in multiples of
$1,000,000, as the Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers.  Determinations by the Agent of the amounts of
Competitive Bid Loans shall be conclusive in the absence of manifest error.

Section 2.04. Notice to Banks; Funding of Loans.  (a) Upon receipt of a Notice
of Borrowing, the Agent shall promptly notify each Bank of the contents thereof
and of such Bank’s share (if any) of such Borrowing and such Notice of Borrowing
shall not thereafter be revocable by the Company.

(b)   Not later than 12:00 Noon (New York City time) on the date of each
Borrowing, each Bank participating therein shall (except as provided in
subsection  (c) of this Section) make available its share of such Borrowing, in
Federal or other funds immediately available in New York City, to the Agent at
its address referred to in .  Unless the Agent determines that any applicable
condition specified in Article 3 has not been satisfied, the Agent will make the
funds so received from the Banks available to the Company at the Agent’s
aforesaid address.

(c)   If any Bank makes a Term Loan hereunder on a day on which the Company is
to repay all or any part of an outstanding Revolving Credit Loan from such Bank,
such Bank shall apply the proceeds of its Term Loan to make such repayment and
only an amount equal to the difference (if any) between the amount being
borrowed and the amount being repaid shall be made available by such Bank to the
Agent as provided in subsection (b), or remitted by the Company to the Agent as
provided in Section 2.12, as the case may be.

(d)   Unless the Agent shall have received notice from a Bank prior to the date
of any Borrowing (or, in the case of a Base Rate Borrowing, prior to 12:00 Noon
(New York City time) on the date of such Borrowing) that such Bank will not make
available to the Agent such Bank’s share of such Borrowing, the Agent may assume
that such Bank has made such share available to the Agent on the date of such
Borrowing in accordance with subsections (b) and (c) of this Section 2.04 and
the Agent may, in reliance upon such assumption, make available to the Company
on such date a corresponding amount.  If and to the extent that such Bank shall
not have so made such share available to the Agent, such Bank and the Company
severally agree to repay to the Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the Company until the date such amount is repaid to the Agent,
at (i) in the case of the Company, a rate per annum equal to the higher of the
Federal Funds Rate and the interest rate applicable thereto

 

17

--------------------------------------------------------------------------------


 

pursuant to Section 2.07 and (ii) in the case of such Bank, the Federal Funds
Rate.  If such Bank shall repay to the Agent such corresponding amount, such
amount so repaid shall constitute such Bank’s Loan included in such Borrowing
for purposes of this Agreement.

Section 2.05. Notes.  (a) Each Bank may, by notice to the Company and the Agent,
request that (i) its Loans be evidenced by a single Note payable to the order of
such Bank for the account of its Applicable Lending Office in an amount equal to
the aggregate unpaid principal amount of such Bank’s Loans or (ii) its Loans of
a particular type or types be evidenced by a separate Note in an amount equal to
the aggregate unpaid principal amount of such Loans.  Each reference in this
Agreement to the “Note” of such Bank shall be deemed to refer to and include any
or all of such Notes, as the context may require.

(b)   Upon receipt of each Bank’s Note pursuant to Section 3.01(b), the Agent
shall forward such Note to such Bank.  Each Bank shall record the date, amount,
type and maturity of each Loan made by it and the date and amount of each
payment of principal made by the Company with respect thereto, and may, if such
Bank so elects in connection with any transfer or enforcement of its Note,
endorse on the schedule forming a part thereof appropriate notations to evidence
the foregoing information with respect to each such Loan then outstanding;
provided that the failure of any Bank to make, or any error in making, any such
recordation or endorsement shall not affect the obligations of the Company
hereunder or under the Notes.  Each Bank is hereby irrevocably authorized by the
Company so to endorse its Note and to attach to and make a part of its Note a
continuation of any such schedule as and when required.  The Agent shall also
record the date, amount, type and maturity of each Loan made by any Bank
hereunder and the date and amount of each payment of principal made by the
Company to the Agent with respect thereto.

Section 2.06. Maturity of Loans.  (a) Each Revolving Credit Loan shall mature,
and the principal amount thereof shall be due and payable (together with
interest accrued thereon) on the Termination Date.

(b)   Each Term Loan shall mature, and the principal amount thereof shall be due
and payable (together with accrued interest thereon) on the Final Maturity Date.

(c)   Each Competitive Bid Loan shall mature, and the principal amount thereof
shall be due and payable (together with accrued interest thereon) on the last
day of the Interest Period applicable thereto.

Section 2.07. Interest Rates.  (a) Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until it becomes due, at a rate per annum equal to the Base Rate for
such day.  Such interest shall be payable at maturity, quarterly in arrears on
each Quarterly Payment Date and, with respect to the principal amount of any
Base

 

18

--------------------------------------------------------------------------------


 

Rate Loan that is prepaid or converted to a Euro-Dollar Loan, on the date of
such prepayment or conversion.  Any overdue principal of or interest on any Base
Rate Loan shall bear interest, payable on demand, for each day until paid at a
rate per annum equal to the sum of 2% plus the rate otherwise applicable to Base
Rate Loans for such day.

(b)   Each Euro–Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Euro–Dollar Margin for such day plus
the London Interbank Offered Rate applicable to such Interest Period.  Such
interest shall be payable for each Interest Period on the last day thereof and,
if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.

“Euro–Dollar Margin” means a rate per annum determined in accordance with the
Pricing Schedule.

The “London Interbank Offered Rate” applicable to any Interest Period means the
rate per annum appearing on the Screen at approximately 11:00 a.m. (London time)
two Euro–Dollar Business Days before the first day of such Interest Period as
the rate per annum for deposits in dollars with a maturity comparable to such
Interest Period.  If no rate appears on the Screen for the necessary period,
then the “London Interbank Offered Rate” with respect to such Interest Period
shall be the average (rounded upward, if necessary, to the next higher 1/16 of
1%) of the respective rates per annum at which deposits in dollars are offered
by each of the Euro–Dollar Reference Banks in the London interbank market at
approximately 11:00 A.M. (London time) two Euro–Dollar Business Days before the
first day of such Interest Period in an amount approximately equal to the
principal amount of the Euro–Dollar Loan of such Euro–Dollar Reference Bank to
which such Interest Period is to apply and for a period of time comparable to
such Interest Period.

The “Screen” means Telerate Page 3750; provided that the Agent may nominate an
alternative source of screen rates if such page is replaced by another which
displays rates for inter-bank deposits offered by leading banks in London.

(c)   Any overdue principal of or interest on any Euro–Dollar Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the higher of (i) the sum of 2% plus the Euro–Dollar Margin for such day plus
the London Interbank Offered Rate applicable to the Interest Period for such
Loan and (ii) the sum of 2% plus the Euro–Dollar Margin for such day plus the
quotient obtained (rounded upward, if necessary, to the next higher 1/100 of 1%)
by dividing (x) the average (rounded upward, if necessary, to the next higher
1/16 of 1%) of the respective rates per annum at which one day (or, if such
amount due remains unpaid more than three Euro–Dollar Business Days, then for
such other period of time not longer than six months as the Agent may select)
deposits in dollars in an amount approximately equal to such overdue payment due
to each of

 

19

--------------------------------------------------------------------------------


 

the Euro–Dollar Reference Banks are offered by such Euro–Dollar Reference Bank
in the London interbank market for the applicable period determined as provided
above by (y) 1.00 minus the Euro–Dollar Reserve Percentage (or, if the
circumstances described in clause (a) or (b) of Section 8.01 shall exist, at a
rate per annum equal to the sum of 2% plus the rate applicable to Base Rate
Loans for such day).

(d)   Subject to Section 8.01(a), each Competitive Bid LIBOR Loan shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the sum of the London Interbank
Offered Rate for such Interest Period (determined in accordance with Section
2.07(b) as if the related Competitive Bid LIBOR Borrowing were a Committed
Euro–Dollar Borrowing) plus (or minus) the Competitive Bid Margin quoted by the
Bank making such Loan in accordance with .  Each Competitive Bid Absolute Rate
Loan shall bear interest on the outstanding principal amount thereof, for the
Interest Period applicable thereto, at a rate per annum equal to the Competitive
Bid Absolute Rate quoted by the Bank making such Loan in accordance with .  Such
interest shall be payable for each Interest Period on the last day thereof and,
if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.  Any overdue principal of or interest on any
Competitive Bid Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the sum of 2% plus the Base Rate for such day.

(e)   The Agent shall determine each interest rate applicable to the Loans
hereunder.  The Agent shall give prompt notice to the Company and the
participating Banks of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.

(f)    Each Euro-Dollar Reference Bank agrees to use its best efforts to furnish
quotations to the Agent as contemplated by this Section.  If any Euro-Dollar
Reference Bank does not furnish a timely quotation, the Agent shall determine
the relevant interest rate on the basis of the quotation or quotations furnished
by the remaining Euro-Dollar Reference Bank or Banks or, if none of such
quotations is available on a timely basis, the provisions of Section 8.01 shall
apply.

Section 2.08. Method of Electing Interest Rates.  (a) The Loans included in each
Committed Borrowing shall bear interest initially at the type of rate specified
by the Company in the applicable Notice of Committed Borrowing.  Thereafter, the
Company may from time to time elect to change or continue the type of interest
rate borne by each Group of Loans (subject to Section 2.08(d) and the provisions
of Article 8), as follows:

(i)    if such Loans are Base Rate Loans, the Company may elect to convert such
Loans to Euro–Dollar Loans as of any Euro–Dollar Business Day; and

 

20

--------------------------------------------------------------------------------


 

(ii)   if such Loans are Euro–Dollar Loans, the Company may elect to convert
such Loans to Base Rate Loans or continue such Loans as Euro–Dollar Loans for an
additional Interest Period, in each case as of the last day of the then current
Interest Period applicable thereto.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Agent not later than 12:00 noon (New York City time) on
the third Euro–Dollar Business Day before the conversion or continuation
selected in such notice is to be effective.  A Notice of Interest Rate Election
may, if it so specifies, apply to only a portion of the aggregate principal
amount of the relevant Group of Loans; provided that (i) such portion is
allocated ratably among the Loans comprising such Group and (ii) the portion to
which such Notice applies, and the remaining portion to which it does not apply,
are each at least $25,000,000 (unless such portion is comprised of Base Rate
Loans).  If no such notice is timely received before the end of an Interest
Period for any Group of Euro-Dollar Loans, the Company shall be deemed to have
elected that, at the end of such Interest Period, such Group of Loans be
continued as Euro-Dollar Loans for an additional Interest Period of one month
(subject to the provisions of the definition of Interest Period).

(b)   Each Notice of Interest Rate Election shall specify:

(i)    the Group of Loans (or portion thereof) to which such notice applies;

(ii)   the date on which the conversion or continuation selected in such notice
is to be effective, which shall comply with the applicable clause of Section
2.08(a);

(iii)  if the Loans comprising such Group are to be converted, the new type of
Loans and, if the Loans resulting from such conversion are to be Euro-Dollar
Loans, the duration of the next succeeding Interest Period applicable thereto;
and

(iv)  if such Loans are to be continued as Euro–Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c)   Promptly after receiving a Notice of Interest Rate Election from the
Company pursuant to Section 2.08(a), the Agent shall notify each Bank of the
contents thereof and such notice shall not thereafter be revocable by the
Company.

(d)   The Company shall not be entitled to elect to convert any Committed Loans
to, or continue any Committed Loans for an additional Interest Period as,
Euro-Dollar Loans if (i) the aggregate principal amount of any Group

 

21

--------------------------------------------------------------------------------


 

of Euro-Dollar Loans created or continued as a result of such election would be
less than $25,000,000 or (ii) a Default shall have occurred and be continuing
when the Company delivers notice of such election to the Agent.

(e)   If any Committed Loan is converted to a different type of Loan, the
Company shall pay, on the date of such conversion, the interest accrued to such
date on the principal amount being converted.

Section 2.09. Facility Fee.  (a) The Company shall pay to the Agent for the
account of the Banks ratably a facility fee at the Facility Fee Rate (determined
daily in accordance with the Pricing Schedule).  Such facility fee shall accrue
(i) from and including the Effective Date to but excluding the Termination Date
(or earlier date of termination of the Commitments in their entirety), on the
daily aggregate amount of the Commitments (whether used or unused) and (ii) from
and including the Termination Date or such earlier date of termination to but
excluding the date the Loans shall be repaid in their entirety, on the daily
Total Outstanding Amount.

(b)   The Company shall pay (i) to the Agent for the account of the Banks
ratably a letter of credit fee accruing daily on the aggregate undrawn amount of
all outstanding Letters of Credit at a rate per annum equal to the Fully-Drawn
Margin for such day and (ii) to each Issuing Bank for its own account, a letter
of credit fronting fee accruing daily on the aggregate amount then available for
drawing under all Letters of Credit issued by such Issuing Bank at such rate as
may be mutually agreed between the Company and such Issuing Bank from time to
time.

(c)   Accrued fees under this Section shall be payable quarterly in arrears on
each Quarterly Payment Date and upon the date of termination of the Commitments
in their entirety (and, if later, the date the Loans shall be repaid in their
entirety).

Section 2.10. Optional Termination or Reduction of Commitments.  During the
Revolving Credit Period, the Company may, upon at least three Domestic Business
Days’ notice to the Agent, (i) terminate the Commitments at any time, if no
Loans or Letter of Credit Liabilities are outstanding at such time or (ii)
ratably reduce from time to time by an aggregate amount of $25,000,000 or any
larger multiple thereof, the aggregate amount of the Commitments in excess of
the Total Outstanding Amount.

Section 2.11. Scheduled Termination of Commitments.  The Commitments shall
terminate on the Termination Date.

Section 2.12. Optional Prepayments.  (a) Subject in the case of any Euro-Dollar
Loans to Section 2.14, the Company may (i)upon at least one Domestic Business
Day’s notice to the Agent, prepay any Group of Base Rate Loans (or any
Competitive Bid Borrowing bearing interest at the Base Rate pursuant to Section
8.01(a)) or (ii) upon at least three Euro-Dollar Business Days’ notice to the
Agent,

22

--------------------------------------------------------------------------------


 

prepay any Group of Euro-Dollar Loans, in each case in whole at any time, or
from time to time in part in amounts aggregating $25,000,000 or any larger
multiple of $1,000,000, by paying the principal amount to be prepaid together
with accrued interest thereon to the date of prepayment.  Each such optional
prepayment shall be applied to prepay ratably the Loans of the several Banks
included in such Group (or Borrowing).

(b)   Except as provided in Section 2.12(a), the Company may not prepay all or
any portion of the principal amount of any Competitive Bid Loan prior to the
maturity thereof.

(c)   Upon receipt of a notice of prepayment pursuant to this Section, the Agent
shall promptly notify each Bank of the contents thereof and of such Bank’s
ratable share (if any) of such prepayment and such notice shall not thereafter
be revocable by the Company.

Section 2.13. General Provisions as to Payments.  (a) The Company shall make
each payment of principal of, and interest on, the Loans and of fees hereunder,
not later than 12:00 Noon (New York City time) on the date when due, in Federal
or other funds immediately available in New York City, to the Agent at its
address referred to in .  The Agent will promptly distribute to each Bank its
ratable share of each such payment received by the Agent for the account of the
Banks.  Whenever any payment of principal of, or interest on, the Base Rate
Loans or of fees shall be due on a day which is not a Domestic Business Day, the
date for payment thereof shall be extended to the next succeeding Domestic
Business Day.  Whenever any payment of principal of, or interest on, the
Euro–Dollar Loans shall be due on a day which is not a Euro–Dollar Business Day,
the date for payment thereof shall be extended to the next succeeding
Euro–Dollar Business Day unless such Euro–Dollar Business Day falls in another
calendar month, in which case the date for payment thereof shall be the next
preceding Euro–Dollar Business Day.  Whenever any payment of principal of, or
interest on, the Competitive Bid Loans shall be due on a day which is not a
Euro–Dollar Business Day, the date for payment thereof shall be extended to the
next succeeding Euro–Dollar Business Day.  If the date for any payment of
principal is extended by operation of law or otherwise, interest thereon shall
be payable for such extended time.

(b)   Unless the Agent shall have received notice from the Company prior to the
date on which any payment is due to the Banks hereunder that the Company will
not make such payment in full, the Agent may assume that the Company has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Bank on such due date an
amount equal to the amount then due such Bank.  If and to the extent that the
Company shall not have so made such payment, each Bank shall repay to the Agent
forthwith on demand such amount distributed to such Bank together with interest
thereon, for each day from the date such amount is distributed to such

 

23

--------------------------------------------------------------------------------


 

Bank until the date such Bank repays such amount to the Agent, at the Federal
Funds Rate.

Section 2.14. Funding Losses.  If the Company makes any payment of principal
with respect to any Fixed Rate Loan or any Fixed Rate Loan is converted to a
different type of Loan (whether such payment or conversion is pursuant to
Article 2, 6 or 8 or otherwise) on any day other than the last day of the
Interest Period applicable thereto, or the last day of an applicable period
fixed pursuant to Section 2.07(c), or if the Company fails to borrow, prepay,
convert or continue any Fixed Rate Loans after notice has been given to any Bank
in accordance with Section 2.04(a), 2.08(c) or 2.12(c), the Company shall
reimburse each Bank within 15 days after demand for any resulting loss or
expense incurred by it (or by an existing or prospective Participant in the
related Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or conversion or failure to borrow,
prepay, convert or continue; provided that such Bank shall have delivered to the
Company a certificate as to the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.

Section 2.15. Computation of Interest and Fees.  Interest based on the Prime
Rate hereunder shall be computed on the basis of a year of 365 days (or 366 days
in a leap year) and paid for the actual number of days elapsed (including the
first day but excluding the last day).  All other interest and fees shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).

Section 2.16. Regulation D Compensation.  Each Bank may require the Company to
pay, contemporaneously with each payment of interest on the Euro-Dollar Loans,
additional interest on the related Euro-Dollar Loan of such Bank at a rate per
annum determined by such Bank up to but not exceeding the excess of (i) (A) the
applicable London Interbank Offered Rate divided by (B) one minus the
Euro-Dollar Reserve Percentage over (ii) the applicable London Interbank Offered
Rate.  Any Bank wishing to require payment of such additional interest (x) shall
so notify the Company and the Agent, in which case such additional interest on
the Euro-Dollar Loans of such Bank shall be payable to such Bank at the place
indicated in such notice with respect to each Interest Period commencing at
least three Euro-Dollar Business Days after the giving of such notice and (y)
shall notify the Company at least five Euro-Dollar Business Days prior to each
date on which interest is payable on the Euro-Dollar Loans of the amount then
due it under this Section.

“Euro–Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor), for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in

 

24

--------------------------------------------------------------------------------


 

respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
Euro–Dollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non–United States office of any Bank to United
States residents).

Section 2.17. Commitment Increase; Additional Banks.  (a) The Company may, upon
at least 30 days’ notice to the Agent (which shall promptly provide a copy of
such notice to the Banks), propose to increase the aggregate amount of the
Commitments to an amount not to exceed $625,000,000 (the amount of any such
increase, the “Commitment Increase”).  Each Bank party to this Agreement at such
time shall have the right (but no obligation), for a period of 15 days following
its receipt of such notice from the Agent, to elect by notice to the Company and
the Agent to increase its Commitment by a principal amount up to that amount
which bears the same ratio to the Commitment Increase as its then existing
Commitment bears to the aggregate Commitments then existing.

(b)  If any Bank party to this Agreement shall not elect to increase its
Commitment by the full amount permitted by subsection (a) of this Section, the
Company with the consent of the Agent may designate one or more other banks or
other financial institutions (which may be, but need not be, one or more of the
existing Banks) which at the time agree in the case of any such bank that is an
existing Bank to increase its Commitment and, in the case of any other such bank
(an “Additional Bank”), to become a party to this Agreement.  The sum of the
increases in the Commitments of the existing Banks pursuant to this subsection
(b) plus the Commitments of the Additional Banks shall not in the aggregate
exceed the unsubscribed amount of the Commitment Increase.

(c)   An increase in the aggregate amount of the Commitments pursuant to this
Section 2.17 shall become effective upon the receipt by the Agent of an
agreement in form and substance satisfactory to the Agent signed by the Company,
by each Additional Bank and by each other Bank whose Commitment is to be
increased, setting forth the new Commitments of such Banks and setting forth the
agreement of each Additional Bank to become a party to this Agreement and to be
bound by all the terms and provisions hereof, together with such evidence of
appropriate corporate authorization on the part of the Company with respect to
the Commitment Increase and such opinions of counsel for the Company with
respect to the Commitment Increase as the Agent may reasonably request.

(d)   Upon any increase in the aggregate amount of the Commitments pursuant to
this Section 2.17, within five Domestic Business Days, in the case of Base Rate
Loans then outstanding, and at the end of the then current Interest Period with
respect thereto, in the case of Euro-Dollar Loans then outstanding, the Company
shall prepay or repay such Loans in their entirety and, to the extent the
Company elects to do so and subject to the conditions specified in Article 3 of
this Agreement, the Company shall reborrow Committed Loans from the Banks in
proportion to their respective Commitments after giving effect to such increase,

 

25

--------------------------------------------------------------------------------


 

until such time as all outstanding Committed Loans are held by the Banks in such
proportion.

Section 2.18. Letters of Credit.

(a)   Commitment to Issue Letters of Credit.  Subject to the terms and
conditions hereof, each Issuing Bank agrees to issue Letters of Credit from time
to time before the Termination Date upon the request of the Company; provided
that, immediately after each Letter of Credit is issued (i) the Total
Outstanding Amount shall not exceed the aggregate amount of the Commitments and
(ii) the aggregate amount of the Letter of Credit Liabilities shall not exceed
$100,000,000.  Upon the date of issuance by an Issuing Bank of a Letter of
Credit, the Issuing Bank shall be deemed, without further action by any party
hereto, to have sold to each Bank, and each Bank shall be deemed, without
further action by any party hereto, to have purchased from the Issuing Bank, a
participation in such Letter of Credit and the related Letter of Credit
Liabilities in the proportion its respective Commitment bears to the aggregate
Commitments.  If the terms and conditions of any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
the Bank relating to any Letters of Credit are not consistent with the terms and
conditions of this Agreement, the terms and conditions of this Agreement shall
control.

(b)   Method for Issuance; Terms; Extensions.

(i)    The Company shall give the Issuing Bank notice at least three Domestic
Business Days (or such shorter notice as may be acceptable to the Issuing Bank
in its discretion) prior to the requested issuance of a Letter of Credit (or, in
the case of renewal or extension, prior to the Issuing Bank’s deadline for
notice of nonextension) specifying the date such Letter of Credit is to be
issued, and describing the terms of such Letter of Credit and the nature of the
transactions to be supported thereby (such notice, including any such notice
given in connection with the extension of a Letter of Credit, a “Notice of
Issuance”).  Upon receipt of a Notice of Issuance, the Issuing Bank shall
promptly notify the Agent, and the Agent shall promptly notify each Bank of the
contents thereof and of the amount of such Bank’s participation in such Letter
of Credit.

(ii)   The obligation of the Issuing Bank to issue each Letter of Credit shall,
in addition to the conditions precedent set forth in Section 3.02 be subject to
the conditions precedent that such Letter of Credit shall be in such form and
contain such terms as shall be reasonably satisfactory to the Issuing Bank and
that the Company shall have executed and delivered such other customary
instruments and agreements relating to such Letter of Credit as the Issuing Bank
shall have reasonably requested.  The Company shall also pay to the Issuing Bank
for its own account issuance, drawing, amendment, settlement and extension
charges, if any,

 

26

--------------------------------------------------------------------------------


 

in the amounts and at the times as agreed between the Company and the Issuing
Bank.

(iii)  The extension or renewal of any Letter of Credit shall be deemed to be an
issuance of such Letter of Credit, and if any Letter of Credit contains a
provision pursuant to which it is deemed to be extended unless notice of
termination is given by the Issuing Bank, the Issuing Bank shall timely give
such notice of termination unless it has theretofore timely received a Notice of
Issuance and the other conditions to issuance of a Letter of Credit have also
theretofore been met with respect to such extension.  Each Letter of Credit
shall expire at or before the close of business on the date that is one year
after such Letter of Credit is issued (or, in the case of any renewal or
extension thereof, one year after such renewal or extension); provided that a
Letter of Credit may contain a provision pursuant to which it is deemed to be
extended on an annual basis unless notice of termination is given by the Issuing
Bank.

(c)   Payments; Reimbursement Obligations.

(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the Issuing Bank shall notify the
Agent and the Agent shall promptly notify the Company and each other Bank as to
the amount to be paid as a result of such demand or drawing and the date such
payment is to be made by the Issuing Bank (the “Payment Date”).  The Company
shall be irrevocably and unconditionally obligated to reimburse the Issuing Bank
for any amounts paid by the Issuing Bank upon any drawing under any Letter of
Credit, without presentment, demand, protest or other formalities of any kind. 
Such reimbursement shall be due on the Payment Date; provided that no such
payment shall be due from the Company any earlier than the date of receipt by it
of notice of its obligation to make such payment (or, if such notice is received
by the Company after 10:00 A.M. (New York City time) on any date, on the next
succeeding Domestic Business Day); and provided further that if and to the
extent any such reimbursement is not made by the Company in accordance with this
clause (i) or clause (ii) below on the Payment Date, then (irrespective of when
notice thereof is received by the Company), such reimbursement obligation shall
bear interest, payable on demand, for each day from and including the Payment
Date to but not including the date such reimbursement obligation is paid in full
at a rate per annum equal to the rate applicable to Base Rate Loans for such
day.

(ii)   If the Commitments remain in effect on the Payment Date, all such amounts
paid by the Issuing Bank and remaining unpaid by the Company after the date and
time required by Section 2.18(c)(i) (a “Reimbursement Obligation”) shall, if and
to the extent that the amount of such Reimbursement Obligation would be
permitted as a Borrowing of

 

27

--------------------------------------------------------------------------------


 

Revolving Credit Loan pursuant to Section 3.02, and unless the Company otherwise
instructs the Agent by not less than one Domestic Business Day’s prior notice,
convert automatically to Base Rate Loans on the date such Reimbursement
Obligation arises.  The Agent shall, on behalf of the Company (which hereby
irrevocably directs the Agent so to act on its behalf), give notice no later
than 10:30 A.M. (New York City time) on such date requesting each Bank to make,
and each Bank hereby agrees to make, a Base Rate Loan, in an amount equal to
such Bank’s  Percentage of the Reimbursement Obligation with respect to which
such notice relates.  Each Bank shall make such Loan available to the Agent at
its address specified in or pursuant to Section 2.08(b)(i) in immediately
available funds, not later than 12:00 Noon (New York City time), on the date
specified in such notice.  The Agent shall pay the proceeds of such Loans to the
Issuing Bank, which shall immediately apply such proceeds to repay the
Reimbursement Obligation.

(iii)  To the extent the Reimbursement Obligation is not refunded by a Bank
pursuant to clause (ii) above, such Bank will pay to the Agent, for the account
of the Issuing Bank, immediately upon the Issuing Bank’s demand at any time
during the period commencing after such Reimbursement Obligation arises until
reimbursement therefor in full by the Company, an amount equal to such  Bank’s
Percentage of such Reimbursement Obligation, together with interest on such
amount for each day from the date of the Issuing Bank’s demand for such payment
(or, if such demand is made after 1:00 P.M. (New York City time) on such date,
from the next succeeding Domestic Business Day) to the date of payment by such
Bank of such amount at a rate of interest per annum equal to the Federal Funds
Rate for the first three Domestic Business Days after the date of such demand
and thereafter at a rate per annum equal to the Base Rate for each additional
day.  The Issuing Bank will pay to each Bank ratably all amounts received from
the Company for application in payment of its Reimbursement Obligations in
respect of any Letter of Credit, but only to the extent such Bank has made
payment to the Issuing Bank in respect of such Letter of Credit pursuant hereto;
provided that in the event such payment received by the Issuing Bank is required
to be returned, such Bank will return to the Issuing Bank any portion thereof
previously distributed to it by the Issuing Bank.

(d)   Obligations Absolute.  The obligations of the Company and each Bank under
subsection (c) above shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including without limitation the following
circumstances:

(i)    any lack of validity or enforceability of this Agreement or any Letter of
Credit or any document related hereto or thereto;

 

28

--------------------------------------------------------------------------------


 

(ii)   any amendment or waiver of or any consent to departure from all or any of
the provisions of this Agreement or any Letter of Credit or any document related
hereto or thereto, provided by any party affected thereby;

(iii)  the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

(iv)  the existence of any claim, set-off, defense or other rights that the
Company may have at any time against a beneficiary of a Letter of Credit (or any
Person for whom the beneficiary may be acting), any Bank (including the Issuing
Bank) or any other Person, whether in connection with this Agreement or the
Letter of Credit or any document related hereto or thereto or any unrelated
transaction;

(v)   any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;

(vi)  payment under a Letter of Credit against presentation to the Issuing Bank
of documents that do not comply with the terms of such Letter of Credit;

(vii) any termination of the Commitments prior to, on or after the Payment Date
for any Letter of Credit, whether at the scheduled termination thereof, by
operation of Section 6.01 or otherwise; or

(viii) any other act or omission to act or delay of any kind by any Bank
(including the Issuing Bank), the Agent or any other Person or any other event
or circumstance whatsoever that might, but for the provisions of this subsection
(viii), constitute a legal or equitable discharge of or defense to the Company’s
or the Bank’s obligations hereunder;

provided, that this Section 2.18(d) shall not limit the rights of the Company
under Section 2.18(e)(ii)

(e)   Indemnification; Expenses.

(i)    The Company hereby indemnifies and holds harmless each Bank (including
each Issuing Bank) and the Agent from and against any and all claims, damages,
losses, liabilities, costs or expenses which it may reasonably incur in
connection with a Letter of Credit issued pursuant to this Section 2.18;
 provided that the Company shall not be required to indemnify any Bank, or the
Agent, for any claims, damages, losses, liabilities, costs or expenses, to the
extent found by a court of competent jurisdiction to have been caused by the
gross negligence or willful

 

29

--------------------------------------------------------------------------------


 

misconduct of such Person and shall not be required to indemnify the Issuing
Bank for any claims, damages, losses, liabilities, costs or expenses caused by
any matter referred to in clause (x) or (y) of Section 2.18(e)(ii).

(ii)   None of the Banks (including an Issuing Bank) nor the Agent nor any of
their officers or directors or employees or agents shall be liable or
responsible, by reason of or in connection with the execution and delivery or
transfer of or payment or failure to pay under any Letter of Credit, including
without limitation any of the circumstances enumerated in subsection (d) above;
provided that, notwithstanding Sections 2.18(c) and 2.18(d) , the Company shall
have a claim for direct and incidental (but not consequential) damage suffered
by it, to the extent finally determined by a court of competent jurisdiction to
have been caused by (x) subject to the following sentence, the Issuing Bank’s
failure to exercise reasonable care in determining whether documents presented
under any Letter of Credit complied with the terms of such Letter of Credit or
(y) the Issuing Bank’s failure (i) to pay under any Letter of Credit after the
presentation to it of documents strictly complying with the terms and conditions
of the Letter of Credit or (ii) otherwise perform their express obligations
under any Letter of Credit.  The parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(iii)  Nothing in this subsection (e) is intended to limit the obligations of
the Company under any other provision of this Agreement.  To the extent the
Company does not indemnify an Issuing Bank as required by this subsection, the
Banks agree to do so ratably in accordance with their Commitments.

(f)    Stop Issuance Notice. If the Required Banks reasonably determine at any
time that the conditions set forth in Section 3.02 would not be satisfied in
respect of a Borrowing at such time, then the Required Banks may request that
the Agent issue a “Stop Issuance Notice”, and the Agent shall issue such notice
to each Issuing Bank.  Such Stop Issuance Notice shall be withdrawn upon a
determination by the Required Banks that the circumstances giving rise thereto
no longer exist.  No Letter of Credit shall be issued while a Stop Issuance
Notice is in effect. The Required Banks may request issuance of a Stop Issuance
Notice only if there is a reasonable basis therefor, and shall consider
reasonably and in good faith a request from the Company for withdrawal of the
same on the basis that the conditions in Section 3.02 are satisfied, provided
that the Agent and the Issuing Banks may and shall conclusively rely upon any
Stop Issuance Notice while it remains in effect.

 

30

--------------------------------------------------------------------------------


ARTICLE 3
Conditions

Section 3.01. Effectiveness.  This Agreement shall become effective on the date
that each of the following conditions shall have been satisfied (or waived in
accordance with Section 9.05):

(a)   receipt by the Agent of counterparts hereof signed by each of the parties
hereto (or, in the case of any party as to which an executed counterpart shall
not have been received, receipt by the Agent in form satisfactory to it of
telegraphic, telex or other written confirmation from such party of execution of
a counterpart hereof by such party);

(b)   receipt by the Agent of an opinion of the General Counsel of the Company,
substantially in the form of Exhibit E hereto and covering such additional
matters relating to the transactions contemplated hereby as the Required Banks
may reasonably request;

(c)   receipt by the Agent of an opinion of Davis Polk & Wardwell, special
counsel for the Agent, substantially in the form of Exhibit F hereto and
covering such additional matters relating to the transactions contemplated
hereby as the Required Banks may reasonably request;

(d)   receipt by the Agent of all documents the Agent may reasonably request
relating to the existence of the Company, the corporate authority for and the
validity of this Agreement and the Notes, and any other matters relevant hereto,
all in form and substance satisfactory to the Agent; and

provided that this Agreement shall not become effective or be binding on any
party hereto unless all of the foregoing conditions are satisfied not later than
June 17, 2002.  The Agent shall promptly notify the Company and the Banks of the
Effective Date, and such notice shall be conclusive and binding on all parties
hereto.

Section 3.02. Borrowings and Issuances of Letters of Credit.  The obligation of
any Bank to make a Loan on the occasion of any Borrowing and the obligation of
an Issuing Bank to issue (or renew or extend the term of) any Letter of Credit,
is subject to the satisfaction of the following conditions:

(a)   receipt by the Agent of (i) a Notice of Borrowing as required by Section
2.02 or 2.03, as the case may be or (ii) a Notice of Issuance as required by
Section 2.18(b);

(b)   the fact that, immediately after such Borrowing or issuance (or renewal or
extension), the Total Outstanding Amount will not exceed the aggregate amount of
the Commitments and the aggregate amount of the Letter of Credit Liabilities
shall not exceed $100,000,000 ;

 

31

--------------------------------------------------------------------------------


 

(c)   the fact that, immediately before and after such Borrowing or issuance, no
Default shall have occurred and be continuing; and

(d)   the fact that the representations and warranties of the Company contained
in this Agreement (other than the representations and warranties set forth in
Sections 4.04, 4.05 and 4.06, which are made only as of the date hereof) shall
be true on and as of the date of such Borrowing or issuance.

Each Borrowing or issuance of any Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Company on the date of such Borrowing or
issuance as to the facts specified in clause (d) of this Section.

ARTICLE 4
Representations and Warranties

The Company represents and warrants that:

Section 4.01. Corporate Existence and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of Delaware,
and has all corporate powers and will have on and as of the Effective Date all
material governmental licenses, authorizations, consents and approvals required
to carry on its business.

Section 4.02. Corporate and Governmental Authorization; No Contravention.  The
execution, delivery and performance by the Company of this Agreement and the
Notes are within the Company’s corporate powers, have been duly authorized by
all necessary corporate action, require no action by or in respect of, or filing
with, any governmental body, agency or official, do not contravene any provision
of applicable law or regulation or of the certificate of incorporation or
by–laws of the Company and do not contravene, or constitute a material default
under, any debt instrument known to the Company to be binding upon it.

Section 4.03. Binding Effect.  This Agreement constitutes a valid and binding
agreement of the Company and each Note, when executed and delivered in
accordance with this Agreement, will constitute a valid and binding obligation
of the Company, in each case enforceable in accordance with its terms.

Section 4.04. Financial Information.  (a) The Company has furnished to each of
the Banks the consolidated balance sheet of the Company as of September 30, 2001
and the related consolidated statement of income, stockholder’s equity and cash
flows for the fiscal year then ended, reported on by independent public
accountants.  Such financial statements fairly present, in all material
respects, in conformity with GAAP, the financial position of the Company as of
such dates and its results of operations and cash flows for such fiscal year.

 

32

--------------------------------------------------------------------------------


 

(b)   The unaudited consolidated balance sheet of the Company as of March 31,
2002 and the related unaudited consolidated statements of income and cash flows
for the six months then ended set forth in the Company’s quarterly report on
Form10-Q fairly present, in all material respects, in conformity with GAAP
applied on a basis consistent with the financial statements referred to in
subsection (a) of this Section, the financial position of the Company as of such
date and its results of operations and cash flows for such six month period
(subject to normal year-end adjustments).

(c)   As of  the Effective Date, there will have been no material adverse change
in the financial condition, business or operations of  the Company since March
31, 2002.

Section 4.05. Litigation.  Except as disclosed in the Company’s annual report
for 2001 on Form 10-K and any subsequent quarterly report on Form 10-Q filed by
the Company with the SEC prior to the date hereof, there is no action, suit or
proceeding pending against, or to the knowledge of the Company threatened
against or affecting, the Company or any of its Subsidiaries before any court or
arbitrator or any governmental body, agency or official, in which there is a
reasonable probability of an adverse decision which could materially adversely
affect the business or consolidated financial position of the Company and its
Consolidated Subsidiaries, considered as a whole, or which in any manner draws
into question the validity of this Agreement or the Notes.

Section 4.06. Environmental Matters.  Expenditures by the Company and its
Consolidated Subsidiaries for environmental capital investment and remediation
necessary to comply with present Environmental Laws and other expenditures for
the resolution of existing environmental claims known to the Company are not
expected by management of the Company to have a material adverse effect on the
business or financial condition of the Company and its Consolidated
Subsidiaries, taken as a whole.

ARTICLE 5
Covenants

The Company agrees that, so long as any Bank has any Commitment hereunder or any
Loan or Letter of Credit remains outstanding or any amount payable hereunder
remains unpaid:

Section 5.01. Information.  The Company will deliver to each of the Banks:

(a)   within 120 days after the end of each fiscal year of the Company, the
Company’s Annual Report to Shareowners and annual report on Form 10-K for such
fiscal year, as filed with the Commission;

 

33

--------------------------------------------------------------------------------


 

(b)   within 60 days after the end of each of the first three quarters of each
fiscal year of the Company, the Company’s quarterly report on Form 10-Q for such
fiscal quarter, as filed with the Commission;

(c)   simultaneously with the delivery of each set of financial statements
referred to in clause (a), a certificate of the chief financial officer, the
treasurer or the controller of the Company stating whether any Default exists on
the date of such financial statements;

(d)   within 10 days after the chief financial officer, the treasurer or the
controller of the Company obtains knowledge of any Default, if such Default is
then continuing, a certificate of the chief financial officer, the treasurer or
the controller of the Company setting forth the details thereof;

(e)   promptly upon the filing thereof, copies of all reports on Form 8–K (or
its equivalent) which the Company shall have filed with the Commission; and

(f)    from time to time such additional information regarding the financial
position or business of the Company and its Subsidiaries as the Agent, at the
request of any Bank, may reasonably request.

Section 5.02. Maintenance of Existence.  The Company will preserve, renew and
keep in full force and effect its corporate existence and its rights, privileges
and franchises necessary or desirable in the normal conduct of business in all
material respects; provided that nothing in this Section 5.02 shall prohibit a
merger or consolidation permitted by Section 5.06.

Section 5.03. Compliance with Laws.  The Company will comply in all material
respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
environmental laws and ERISA and the rules and regulations thereunder) except
where (i) the necessity of compliance therewith is contested in good faith by
appropriate proceedings or (ii) non-compliance would not, in the reasonable
judgment of the Company, have a material adverse effect on the financial
condition, business or operation of the Company and its Consolidated
Subsidiaries, considered as a whole.

Section 5.04. Use of Proceeds.  The proceeds of the Loans made or the Letters of
Credit issued under this Agreement will be used by the Company for its general
corporate purposes, including but not limited to commercial paper backstop,
acquisitions and stock repurchases.  None of such proceeds will be used in
violation of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.

Section 5.05. Debt to Capitalization.  Consolidated Debt will at no time exceed
60% of Total Capitalization.

 

34

--------------------------------------------------------------------------------


 

Section 5.06. Mergers, Consolidations and Sales of Assets.  (a) The Company
shall not consolidate with or merge into any other corporation or convey or
transfer its properties and assets substantially as an entirety to any Person,
unless

(1)           the corporation formed by such consolidation or into which the
Company is merged or the Person which acquires by conveyance or transfer the
properties and assets of the Company substantially as an entirety shall be a
corporation organized and existing under the laws of the United States or any
State or the District of Columbia, and shall expressly assume, in form
satisfactory to the Agent, the due and punctual payment of the principal of (and
premium, if any) and interest, if any, on all the Loans and the performance of
every covenant of this Agreement on the part of the Company to be performed or
observed;

(2)           immediately after giving effect to such transaction, no Default
shall have occurred and be continuing; and

(3)           the Company shall have delivered to the Agent a certificate of a
duly authorized officer of the Company and an opinion of legal counsel to the
Company (which shall be reasonably acceptable to the Agent), each stating that
such consolidation, merger, conveyance or transfer comply with this Section
5.06(a) and that all conditions precedent herein provided for relating to such
transaction have been complied with.

(b)   Upon any consolidation or merger, or any conveyance or transfer of the
properties and assets of the Company substantially as an entirety in accordance
with Section 5.06(a), the successor corporation formed by such consolidation or
into which the Company is merged or to which such conveyance or transfer is made
shall succeed to, and be substituted for, and may exercise every right and power
of, the Company under this Agreement with the same effect as if such successor
corporation had been named as the Company herein, and thereafter the predecessor
corporation shall be relieved of all obligations and covenants under this
Agreement and the Notes and may be liquidated and dissolved.

(c)   If, upon any consolidation or merger of the Company with or into any
corporation, or upon the conveyance or transfer by the Company of its properties
and assets substantially as an entirety in accordance with Section 5.06(a) to
any Person, any Principal Property owned by the Company or a Restricted
Subsidiary immediately prior thereto would thereupon become subject to any Lien
not permitted by Section 5.07, the Company will, prior to such consolidation,
merger, conveyance or transfer, secure the due and punctual payment of the
principal of (and premium, if any) and interest, if any, on the Loans then
outstanding (equally and ratably with any other Debt of the Company then
entitled to be so secured) by a direct Lien on such Principal Property, together
with any other properties and assets of the Company or of any such Restricted

 

35

--------------------------------------------------------------------------------


 

Subsidiary, whichever shall be the owner of any such Principal Property, which
would thereupon become subject to any such Lien, prior to all Liens other than
any theretofore existing thereon.

Section 5.07. Limitations on Liens.  The Company shall not at any time create,
incur, assume or suffer to exist, and shall not cause, suffer or permit a
Restricted Subsidiary to create, incur, assume or suffer to exist, any Secured
Debt without making effective provision (and the Company covenants that in such
case it will make or cause to be made effective provision) whereby the Loans
then outstanding shall be secured equally and ratably with such Secured Debt, so
long as such Secured Debt shall exist; provided, however, that this Section 5.07
shall not prevent any of the following:

(a)   (i) any Lien on any property hereafter acquired (including acquisition
through merger or consolidation) or constructed by the Company or a Restricted
Subsidiary and created contemporaneously with, or within twelve months after,
such acquisition or the completion of construction to secure or provide for the
payment of all or any part of the purchase price of such property or the cost of
construction thereof, as the case may be; or (ii) any mortgage on property
(including any unimproved portion of partially improved property) of the Company
or a Restricted Subsidiary created within twelve months of completion of
construction of a new plant or plants on such property to secure all or part of
the cost of such construction; or (iii) the acquisition of property subject to
any Lien upon such property existing at the time of acquisition thereof, whether
or not assumed by the Company or such Restricted Subsidiary;

(b)   Liens on capital stock hereafter acquired by the Company or any Restricted
Subsidiary, provided that the aggregate cost to the Company and its Restricted
Subsidiaries of all capital stock subject to such Liens does not exceed 10% of
Shareowners’ Equity;

(c)   any Lien securing Debt of a corporation which is a successor to the
Company to the extent permitted by Section 5.06; or securing Debt of a
Restricted Subsidiary outstanding at the time it became a Restricted Subsidiary;
or securing Debt of any Person outstanding at the time it is merged with, or all
or substantially all of its properties are acquired by, the Company or any
Restricted Subsidiary, provided that such Lien does not extend to any other
properties of the Company or any Restricted Subsidiary; or existing on the
property or on the outstanding shares or Debt of a corporation at the time it
becomes a Restricted Subsidiary; or created, incurred or assumed in connection
with any industrial revenue bond, pollution control bond or similar financing
arrangement between the Company or any Restricted Subsidiary and any Federal,
State or municipal government or other governmental body or agency;

(d)   any Lien created in connection with any extension, renewal or refunding
(or successive extensions, renewals or refundings), in whole or in part, of any
Debt secured by a Lien permitted by the foregoing provisions of this

 

36

--------------------------------------------------------------------------------


 

Section 5.07 upon the same property theretofore subject thereto (plus
improvements on such property), provided that the amount of such Debt
outstanding at that time shall not be increased;

(e)   Liens or deposits made in connection with contracts (which term includes
subcontracts under such contracts) with or made at the request of the United
States or any department or agency thereof, insofar as such Liens or deposits
relate to property manufactured, installed or constructed by or to be supplied
by, or property furnished to, the Company or a Restricted Subsidiary pursuant
to, or to enable the performance of, such contracts, or property the
manufacture, installation, construction or acquisition of which is financed
pursuant to, or to enable the performance of, such contracts; or deposits or
Liens, made pursuant to such contracts, of or upon moneys advanced or paid
pursuant to, or in accordance with the provisions of, such contracts, or of or
upon any materials or supplies acquired for the purpose of the performance of
such contracts; or the assignment or pledge, to the extent permitted by law, of
the right, title and interest of the Company or a Restricted Subsidiary in and
to any such contract, or in and to any payments due or to become due thereunder,
to secure Debt incurred for funds or other property supplied, constructed or
installed for or in connection with the performance by the Company or such
Restricted Subsidiary of its obligations under such contracts;

(f)    mechanics’, materialmen’s, carriers’ or other like Liens, and pledges or
deposits made in the ordinary course of business to obtain the release of any
such Liens or the release of property in the possession of a common carrier;
good faith deposits in connection with tenders, leases of real estate or bids or
contracts (other than contracts involving the borrowing of money); pledges or
deposits to secure public or statutory obligations; deposits to secure (or in
lieu of) surety, stay, appeal or customs bonds; and deposits to secure the
payment of taxes, assessments, customs duties or other similar charges;

(g)   any Lien arising by reason of deposits with, or the giving of any form of
security to, any governmental agency or any body created or approved by law or
governmental regulation, which is required by law or governmental regulation as
a condition to the transaction of any business, or the exercise of any privilege
or license, or to enable the Company or a Restricted Subsidiary to maintain
self-insurance or to participate in any arrangements established by law to cover
any insurance risks or in connection with workmen’s compensation, unemployment
insurance, old age pensions, social security or similar matters;

(h)   the Liens of taxes, assessments or other governmental charges or levies
not at the time due, or the validity of which is being contested in good faith;

(i)    judgment Liens, so long as the finality of such judgment is being
contested in good faith and execution thereon is stayed;

 

37

--------------------------------------------------------------------------------


 

(j)    easements or similar encumbrances, the existence of which does not impair
the use of the property subject thereto for the purposes for which it is held or
was acquired;

(k)   the landlord’s interest under any lease of property;

(l)    leases granted to others in the ordinary course of business;

(m)  Sale and Lease-Back Transactions to the extent permitted by Section 5.08;
and

(n)   contracts for the manufacture, construction, installation or supply of
property, products or services providing for a Lien upon advance, progress or
partial payments made pursuant to such contracts and upon any material or
supplies acquired, manufactured, constructed, installed or supplied in
connection with the performance of such contracts to secure such advance,
progress or partial payments.

Notwithstanding the foregoing provisions of this Section 5.07, the Company and
any one or more Restricted Subsidiaries may create, incur, assume or suffer to
exist Secured Debt which would otherwise be subject to the foregoing
restrictions in an aggregate amount which, together with all other Secured Debt
of the Company and its Restricted Subsidiaries which would otherwise be subject
to the foregoing restrictions (not including Secured Debt permitted under
clauses (a) through (o) above) and the aggregate value of the Sale and
Lease–Back Transactions (as defined in Section 5.08) in existence at such time
(not including Sale and Lease-Back Transactions the proceeds of which have been
or will be applied in accordance with clause (b) of Section 5.08), does not at
the time exceed 10% of Shareowners’ Equity.

Section 5.08. Limitations on Sale and Lease-Back.  The Company will not, and
will not permit any Restricted Subsidiary to, sell or transfer (except to the
Company or one or more Restricted Subsidiaries, or both) any Principal Property
owned by it and which has been in full operation for more than 180 days prior to
such sale or transfer with the intention (i) of taking back a lease on such
property, except a lease for a temporary period (not exceeding 36 months), and
(ii) that the use by the Company or such Restricted Subsidiary of such property
will be discontinued on or before the expiration of the term of such lease (any
such transaction being herein referred to as a “Sale and Lease-Back
Transaction”), unless

(a)   the Company or such Restricted Subsidiary would be entitled, pursuant to
the provisions of Section 5.07 hereof, to incur Secured Debt equal in amount to
the amount realized or to be realized upon such sale or transfer secured by a
mortgage on the property to be leased without equally and ratably securing the
Loans; or

 

38

--------------------------------------------------------------------------------


 

(b)   the Company or a Restricted Subsidiary shall, within 180 days of the
effective date of any such transaction, apply an amount equal to the value of
the property so leased (i) to the retirement (other than any mandatory
retirement) of Consolidated Funded Debt or Debt then outstanding of the Company
or any Restricted Subsidiary that was Funded Debt at the time it was created
(other than Consolidated Funded Debt or such other Debt owned by the Company or
any Restricted Subsidiary), or (ii) to the purchase of Principal Property having
a value at least equal to the value of such property; provided, however, that
the amount to be so applied pursuant to the preceding clause (i) or (ii) shall
be reduced by (A) the principal amount of any Loans repaid within 180 days of
the effective date of any such transaction and (B) the principal amount of
Consolidated Funded Debt or Debt that was Funded Debt at the time it was created
(other than Loans) retired by the Company or a Restricted Subsidiary within 180
days of the effective date of any such transaction; or

(c)   the Sale and Lease-Back Transaction involved was an industrial revenue
bond, pollution control bond or similar financing arrangement between the
Company or any Restricted Subsidiary and any Federal, State or municipal
government or other governmental body or agency.

The term “value” shall mean, with respect to a Sale and Lease-Back Transaction,
as of any particular time, the amount equal to the greater of  (i) the net
proceeds of the sale of the property leased pursuant to such Sale and Lease-Back
Transaction or (ii) the fair value of such property at the time of entering into
such Sale and Lease-Back Transaction, as determined by the board of directors of
the Company (or a duly authorized committee thereof), in either case divided
first by the number of full years of the term of the lease and then multiplied
by the number of full years of such term remaining at the time of determination,
without regard to any renewal or extension options contained in the lease.

Section 5.09. Limitations on Change in Subsidiary Status.  The Company may
designate any Subsidiary as an Unrestricted Subsidiary or as a Restricted
Subsidiary, subject to the provisions set forth below:

(a)   the Company will not permit any Subsidiary to be designated as an
Unrestricted Subsidiary unless at the time of such designation the Subsidiary so
designated does not own, directly or indirectly, any capital stock of any
Restricted Subsidiary or any Funded Debt or Secured Debt of the Company or any
Restricted Subsidiary;

(b)   the Company will not permit any Restricted Subsidiary to be designated as,
or otherwise to become, an Unrestricted Subsidiary unless immediately after such
Restricted Subsidiary becomes an Unrestricted Subsidiary, no Default shall
exist;

 

39

--------------------------------------------------------------------------------


 

(c)   the Company will not permit any Unrestricted Subsidiary to be designated
as a Restricted Subsidiary unless immediately after such Unrestricted Subsidiary
becomes a Restricted Subsidiary, no Default shall exist; and

(d)   promptly after the designation of any Subsidiary as an Unrestricted
Subsidiary or as a Restricted Subsidiary, there shall be filed with the Agent, a
certificate of a duly authorized officer of the Company stating that the
provisions of this Section have been complied with in connection with such
designation.

ARTICLE 6
Defaults

Section 6.01. Events of Default.  If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:

(a)   the Company shall fail to pay when due any principal of any Loan, or shall
fail to pay within 10 days of the due date thereof any interest on any Loan, any
fees or any other amount payable hereunder;

(b)   the Company shall fail to observe or perform any covenant or agreement
contained in Article 5 for 90 days after notice thereof has been given to the
Company by the Agent at the request of any Bank;

(c)   any representation or warranty made by the Company (i) in Article 4 or
(ii) pursuant to Section 3.02 on the date of any Borrowing shall prove to have
been incorrect in any material respect when made (or deemed made);

(d)   the Company or any of its Subsidiaries shall fail to pay the principal of
or interest on Material Debt when due, or within any applicable grace period, in
accordance with the instrument or agreement under which the same was created;

(e)   any event or condition shall occur (including failure to pay principal or
interest) which results in the acceleration of the maturity of Material Debt;

(f)    the entry of a decree or order for relief by a court having jurisdiction
in the premises in respect of the Company in an involuntary case under the
Federal bankruptcy laws, as now constituted or hereafter amended, or any other
applicable Federal or State bankruptcy, insolvency or other similar law, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of the Company or of any substantial part of its property,
or ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 90 consecutive
days; or

(g)   the commencement by the Company of a voluntary case under the Federal
bankruptcy laws, as now constituted or hereafter amended, or any other
applicable Federal or State bankruptcy, insolvency or other similar law, or the

 

40

--------------------------------------------------------------------------------


 

consent by it to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) of the Company or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due, or
the taking of corporate action by the Company in furtherance of any such action;

then, and in every such event, the Agent shall (i) if requested by Banks having
more than 50% in aggregate amount of the Commitments, by notice to the Company
terminate the Commitments and they shall thereupon terminate, and (ii) if
requested by Banks holding more than 50% in aggregate principal amount of the
Loans, by notice to the Company declare the Loans (together with accrued
interest thereon) to be, and the Loans shall thereupon become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Company; provided that in the case of any
of the Events of Default specified in clause (f) or (g) above, without any
notice to the Company or any other act by the Agent or the Banks, the
Commitments shall thereupon terminate and the Loans (together with accrued
interest thereon) shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Company.

Section 6.02. Notice of Default.  The Agent shall give notice to the Company
under Section 6.01(b) promptly upon being requested to do so by any Bank and
shall thereupon notify all the Banks thereof.

Section 6.03. Cash Cover.  The Company agrees, in addition to the provisions of
Section 6.01 hereof, that upon the occurrence and during the continuance of any
Event of Default, it shall, if requested by the Agent upon the instruction of
the Banks having more than 50% of the Letter of Credit Liabilities, pay to the
Agent an amount in immediately available funds (which funds shall be held as
collateral pursuant to arrangements satisfactory to the Agent) equal to the
aggregate amount available for drawing under all Letters of Credit outstanding
at such time, provided that, upon the occurrence of any Event of Default
specified in Section 6.01(f) or 6.01(g) with respect to the Company, the Company
shall pay such amount forthwith without any notice or demand or any other act by
the Agent or the Banks.

ARTICLE 7
The Agent

Section 7.01. Appointment and Authorization.  Each Bank irrevocably appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the Notes as are delegated to the Agent by
the terms hereof or thereof, together with all such powers as are reasonably
incidental thereto.

 

41

--------------------------------------------------------------------------------


 

Section 7.02. Agent and Affiliates.  JPMorgan Chase Bank shall have the same
rights and powers under this Agreement as any other Bank and may exercise or
refrain from exercising the same as though it were not the Agent, and JPMorgan
Chase Bank and its affiliates may accept deposits from, lend money to, and
generally engage in any kind of business with the Company or any Subsidiary or
affiliate of the Company as if it were not the Agent hereunder.

Section 7.03. Action by Agent.  The obligations of the Agent hereunder are only
those expressly set forth herein.  Without limiting the generality of the
foregoing, the Agent shall not be required to take any action with respect to
any Default, except as expressly provided in Article 6.

Section 7.04. Consultation with Experts.  The Agent may consult with legal
counsel (who may be counsel for the Company), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.

Section 7.05. Liability of Agent.   Neither the Agent nor any of its affiliates
nor any of their respective directors, officers, agents or employees shall be
liable for any action taken or not taken by it in connection herewith (i) with
the consent or at the request of the Required Banks or, when expressly required
hereby, all the Banks or (ii) in the absence of its own gross negligence or
willful misconduct.  Neither the Agent nor any of its affiliates nor any of
their respective directors, officers, agents or employees shall be responsible
for or have any duty to ascertain, inquire into or verify (i) any statement,
warranty or representation made in connection with this Agreement or any
borrowing or issuance of a Letter of Credit  hereunder; (ii) the performance or
observance of any of the covenants or agreements of the Company; (iii) the
satisfaction of any condition specified in Article 3, except receipt of items
required to be delivered to the Agent; or (iv) the validity, effectiveness or
genuineness of this Agreement, the Notes or any other instrument or writing
furnished in connection herewith.  The Agent shall not incur any liability by
acting in reliance upon any notice, consent, certificate, statement, or other
writing (which may be a bank wire, telex, facsimile transmission or similar
writing) believed by it to be genuine or to be signed by the proper party or
parties.

Section 7.06. Indemnification.  Each Bank shall, ratably in accordance with its
Commitment, indemnify the Agent, and any Issuing Bank, their affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Company) against any cost, expense (including counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitee’s gross negligence or willful misconduct) that such
indemnitees may suffer or incur in connection with this Agreement or any Letter
of Credit or any action taken or omitted by such indemnitees hereunder or
thereunder.

 

42

--------------------------------------------------------------------------------


 

Section 7.07. Credit Decision.  Each Bank acknowledges that it has,
independently and without reliance upon the Agent or any other Bank, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Bank also
acknowledges that it will, independently and without reliance upon the Agent or
any other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.

Section 7.08. Successor Agent.  The Agent may resign at any time by giving 30
days’ notice thereof to the Banks and the Company.  Upon any such resignation,
the Required Banks shall have the right to appoint a successor Agent.  If no
successor Agent shall have been so appointed by the Required Banks, and shall
have accepted such appointment, within 30 days after the retiring Agent gives
notice of resignation, then the retiring Agent may, on behalf of the Banks,
appoint a successor Agent, which shall be a commercial bank organized or
licensed under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $50,000,000.  Upon the
acceptance of its appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the rights
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations hereunder.  After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Article shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent.

Section 7.09. Agent’s Fee.  The Company shall pay to the Agent for its own
account fees in the amounts and at the times previously agreed upon between the
Company and the Agent.

ARTICLE 8
Change in Circumstances

Section 8.01. Basis for Determining Interest Rate Inadequate or Unfair.  If on
or prior to the first day of any Interest Period for any Fixed Rate Loans:

(a)   the Agent is advised by the Euro-Dollar Reference Banks that deposits in
dollars (in the applicable amounts) are not being offered to the Euro-Dollar
Reference Banks in the relevant market for such Interest Period, or

(b)   in the case of Euro-Dollar Loans, Banks having 50% or more of the
aggregate amount of the Commitments advise the Agent that the London Interbank
Offered Rate as determined by the Agent will not adequately and fairly reflect
the cost to such Banks of funding their Euro–Dollar Loans for such Interest
Period,

 

43

--------------------------------------------------------------------------------


 

the Agent shall forthwith give notice thereof to the Company and the  Banks,
whereupon until the Agent notifies the Company that the circumstances giving
rise to such suspension no longer exist, (i) the obligations of the Banks to
make Euro–Dollar Loans, or to continue or convert outstanding Loans as or into
Euro-Dollar Loans, shall be suspended and (ii) each outstanding Euro-Dollar Loan
shall be converted into a Base Rate Loan on the last day of the then current
Interest Period applicable thereto.  Unless the Company notifies the Agent at
least two Domestic Business Days before the date of any Fixed Rate Borrowing for
which a Notice of Borrowing has previously been given that it elects not to
borrow on such date, (i) if such Fixed Rate Borrowing is a Euro-Dollar
Borrowing, such Borrowing shall instead be made as a Base Rate Borrowing and
(ii) if such Fixed Rate Borrowing is a Competitive Bid LIBOR Borrowing, the
Competitive Bid LIBOR Loans comprising such Borrowing shall bear interest for
each day from and including the first day to but excluding the last day of the
Interest Period applicable thereto at the Base Rate for such day.

 

Section 8.02. Illegality.  (a) If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro–Dollar Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Bank (or its
Euro–Dollar Lending Office) to make, maintain or fund its Euro–Dollar Loans and
such Bank shall so notify the Agent, the Agent shall forthwith give notice
thereof to the other Banks and the Company, whereupon until such Bank notifies
the Company and the Agent that the circumstances giving rise to such suspension
no longer exist, the obligation of such Bank to make Euro–Dollar Loans, or to
convert outstanding Loans into Euro-Dollar Loans or continue outstanding Loans
as Euro-Dollar Loans, shall be suspended.  Before giving any notice to the Agent
pursuant to this Section, such Bank shall designate a different Euro–Dollar
Lending Office if such designation will avoid the need for giving such notice
and will not, in the sole judgment of such Bank, be otherwise disadvantageous to
such Bank.

(b)   If such notice is given, each Euro-Dollar Loan of such Bank then
outstanding shall be converted to a Base Rate Loan either (i) on the last day of
the then current Interest Period applicable to such Euro-Dollar Loan if such
Bank may lawfully continue to maintain and fund such Loan as a Euro-Dollar Loan
to such day or (ii) immediately if such Bank shall determine that it may not
lawfully continue to maintain and fund such Loan as a Euro-Dollar Loan to such
day.  Interest and principal on any such Base Rate Loan shall be payable on the
same dates as, and on a pro rata basis with, the interest and principal payable
on the related Euro-Dollar Loans of the other Banks.

Section 8.03. Increased Cost and Reduced Return.  (a) If on or after (x) the
date hereof, in the case of any Committed Loan or Letters of Credit or any

 

44

--------------------------------------------------------------------------------


 

obligation to make Committed Loans or issue or participate in any Letters of
Credit or (y) the date of the related Competitive Bid Quote, in the case of any
Competitive Bid Loan, the adoption of any applicable law, rule or regulation, or
any change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Applicable Lending Office) or any
Issuing Bank with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency shall impose,
modify or deem applicable any reserve (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding with respect to any Euro–Dollar Loan any such requirement included in
an applicable Euro–Dollar Reserve Percentage), special deposit, insurance
assessment or similar requirement against assets of, deposits with or for the
account of, or credit (including letters of credit and participations therein)
extended by, any Bank (or its Applicable Lending Office) or any Issuing Bank or
shall impose on any Bank (or its Applicable Lending Office) or any Issuing Bank
or on the London interbank market any other condition affecting its Fixed Rate
Loans or the Letters of Credit, its Note, its obligation to make Fixed Rate
Loans or its obligations hereunder in respect of Letters of Credit and the
result of any of the foregoing is to increase the cost to such Bank (or its
Applicable Lending Office) or such Issuing Bank of making or maintaining any
Fixed Rate Loan or of issuing or participating in any Letters of Credit, or to
reduce the amount of any sum received or receivable by such Bank (or its
Applicable Lending Office) or such Issuing Bank under this Agreement or under
its Note with respect thereto, by an amount deemed by such Bank or Issuing Bank
to be material, then, within 15 days after demand by such Bank or Issuing Bank
(with a copy to the Agent), the Company shall pay to such Bank or Issuing Bank
such additional amount or amounts as will compensate such Bank or Issuing Bank
for such increased cost or reduction.

(b)   If any Bank shall have determined that, after the date hereof, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change in any such law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency (including any determination by any such authority, central bank or
comparable agency that, for purposes of capital adequacy requirements, the
Commitments hereunder do not constitute commitments with an original maturity of
one year or less, which shall be deemed a change in the interpretation and
administration of such requirements)  has or would have the effect of reducing
the rate of return on capital of such Bank (or its Parent) as a consequence of
such Bank’s obligations hereunder to a level below that which such Bank (or its
Parent) could have achieved but for such adoption, change, request or directive
(taking into consideration its policies with respect to capital adequacy) by an
amount deemed

 

45

--------------------------------------------------------------------------------


 

by such Bank to be material, then from time to time, within 15 days after demand
by such Bank (with a copy to the Agent), the Company shall pay to such Bank such
additional amount or amounts as will compensate such Bank (or its Parent) for
such reduction.

(c)   Each Bank will promptly notify the Company and the Agent of any event of
which it has knowledge, occurring after the date hereof, which will entitle such
Bank to compensation pursuant to this Section and will designate a different
Applicable Lending Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the sole judgment of such
Bank, be otherwise disadvantageous to such Bank.  A certificate of any Bank
claiming compensation under this Section and setting forth the additional amount
or amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error.  In determining such amount, such Bank may use any reasonable
averaging and attribution methods.  Notwithstanding the foregoing subsections 
(a) and (b) of this Section 8.03, the Company shall only be obligated to
compensate any Bank for any amount arising or accruing during (i) any time or
period commencing not more than 90 days prior to the date on which such Bank
notifies the Agent and the Company that it proposes to demand such compensation
and identifies to the Agent and the Company the statute, regulation or other
basis upon which the claimed compensation is or will be based and (ii) any time
or period during which, because of the retroactive application of such statute,
regulation or other such basis, such Bank did not know that such amount would
arise or accrue.

Section 8.04. Taxes.  (a) For purposes of this Section 8.04, the following terms
have the following meanings:

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by the Company
pursuant to this Agreement or under any Note, and all liabilities with respect
thereto, excluding (i) in the case of each Bank and the Agent, taxes imposed on
its income, and franchise or similar taxes imposed on it, by a jurisdiction
under the laws of which such Bank or the Agent (as the case may be) is organized
or in which its principal executive office is located or, in the case of each
Bank, in which its Applicable Lending Office is located or by any State,
possession or territory of the United States in which such Bank or the Agent (as
the case may be) is doing business and (ii) in the case of each Bank, any United
States withholding tax imposed on such payments but only to the extent that such
Bank is subject to United States withholding tax at the time such Bank first
becomes a party to this Agreement.

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.

 

46

--------------------------------------------------------------------------------


 

(b)   Any and all payments by the Company to or for the account of any Bank or
the Agent hereunder or under any Note shall be made without deduction for any
Taxes or Other Taxes; provided that, if the Company shall be required by law to
deduct any Taxes or Other Taxes from any such payments, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
8.04) such Bank or the Agent (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Company shall make such deductions, (iii) the Company shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law and (iv) the Company shall furnish to the Agent, at its
address referred to in Section 9.01, the original or a certified copy of a
receipt evidencing payment thereof.

(c)   The Company agrees to indemnify each Bank and the Agent for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 8.04) paid by such Bank, including any Issuing Bank or the Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto.  This indemnification shall
be paid within 15 days after such Bank, including any Issuing Bank, or the Agent
(as the case may be) makes demand therefor.

(d)   Each Bank organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Bank listed on the signature pages hereof and on or prior to
the date on which it becomes a Bank in the case of each other Bank, and from
time to time thereafter if requested in writing by the Company (but only so long
as such Bank remains lawfully able to do so), shall provide the Company with
Internal Revenue Service form W–8BEN or W–8ECI, as appropriate, or any successor
form prescribed by the Internal Revenue Service, certifying that such Bank is
entitled to benefits under an income tax treaty to which the United States is a
party which exempts the Bank from United States withholding tax or reduces the
rate of withholding tax on payments of interest for the account of such Bank or
certifying that the income receivable pursuant to this Agreement is effectively
connected with the conduct of a trade or business in the United States.

(e)   For any period with respect to which a Bank has failed to provide the
Company with the appropriate form pursuant to Section 8.04(d) (unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which such form originally was required to be provided), such Bank
shall not be entitled to indemnification under Section 8.04(b) or (c) with
respect to Taxes imposed by the United States; provided that if a Bank, which is
otherwise exempt from or subject to a reduced rate of withholding tax, becomes
subject to Taxes because of its failure to deliver a form required hereunder,
the Company shall take such steps as such Bank shall reasonably request to
assist such Bank to recover such Taxes.

 

47

--------------------------------------------------------------------------------


 

(f)    If the Company is required to pay additional amounts to or for the
account of any Bank pursuant to this Section 8.04, then such Bank will change
the jurisdiction of its Applicable Lending Office if, in the sole judgment of
such Bank, such change (i) will eliminate or reduce any such additional payment
which may thereafter accrue and (ii) is not otherwise disadvantageous to such
Bank.

Section 8.05. Base Rate Loans Substituted for Affected Fixed Rate Loans.  If (i)
the obligation of any Bank to make, or to continue or convert outstanding Loans
as or to, Euro–Dollar Loans has been suspended pursuant to Section 8.02 or (ii)
any Bank has demanded compensation under Section 8.03 or 8.04 with respect to
its Euro-Dollar Loans and the Company shall, by at least five Euro–Dollar
Business Days’ prior notice to such Bank through the Agent, have elected that
the provisions of this Section shall apply to such Bank, then, all Loans which
would otherwise be made by such Bank as (or continued as or converted to)
Euro–Dollar Loans shall be made instead as Base Rate Loans (on which interest
and principal shall be payable contemporaneously with the related Fixed Rate
Loans of the other Banks).  If such Bank notifies the Company that the
circumstances giving rise to such suspension or demand for compensation no
longer exist, the principal amount of each such Base Rate Loan shall be
converted into a Euro-Dollar Loan on the first day of the next succeeding
Interest Period applicable to the related Euro–Dollar Loans of the other Banks.

ARTICLE 9
Miscellaneous

Section 9.01. Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telex, facsimile
transmission or similar writing) and shall be given to such party:  (x) in the
case of the Company or the Agent, at its address, facsimile number or telex
number set forth on the signature pages hereof, (y) in the case of any Bank, at
its address, facsimile number or telex number set forth in its Administrative
Questionnaire or (z) in the case of any party, such other address, facsimile
number or telex number as such party may hereafter specify for the purpose by
notice to the Agent and the Company.  Each such notice, request or other
communication shall be effective (i) if given by telex, when such telex is
transmitted to the telex number specified in this Section and the appropriate
answerback is received, (ii) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (iii) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iv) if given by any other means, when delivered at
the address specified in this Section; provided that notices to the Agent under
Article 2 or Article 8 shall not be effective until received.

Section 9.02. No Waivers.  No failure or delay by the Agent or any Bank in
exercising any right, power or privilege hereunder or under any Note or under
any Letters of Credit shall operate as a waiver thereof nor shall any single or

 

48

--------------------------------------------------------------------------------


 

partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

Section 9.03. Expenses; Indemnification.  (a) The Company shall pay (i) all
reasonable out–of–pocket expenses of the Agent, including fees and disbursements
of special counsel for the Agent, in connection with the preparation and
administration of this Agreement, any waiver or consent hereunder or any
amendment hereof or any Default or alleged Default hereunder and (ii) if an
Event of Default occurs, all reasonable out–of–pocket expenses incurred by the
Agent and each Bank (including any Issuing Bank), including (without
duplication) the fees and disbursements of outside counsel and the allocated
cost of inside counsel, in connection with such Event of Default and collection,
bankruptcy, insolvency and other enforcement proceedings resulting therefrom.

(b)   The Company agrees to indemnify the Agent and each Bank (including any
Issuing Bank), their respective affiliates and the respective directors,
officers, agents and employees of the foregoing (each an “Indemnitee”) and hold
each Indemnitee harmless from and against any and all liabilities, losses,
damages, costs and expenses of any kind, including, without limitation, the
reasonable fees and disbursements of counsel, which may be incurred by such
Indemnitee in connection with any investigative, administrative or judicial
proceeding (whether or not such Indemnitee shall be designated a party thereto)
brought or threatened relating to or arising out of this Agreement or any actual
or proposed use of any proceeds of any Loans or Letters of Credit hereunder;
provided that no Indemnitee shall have the right to be indemnified hereunder for
such Indemnitee’s own gross negligence or willful misconduct as determined by a
court of competent jurisdiction.  The Company shall not be liable for any
compromise or settlement entered into by an indemnified person without its
consent, which consent shall not be unreasonably withheld.  Promptly after the
receipt by the indemnified person of notice of its involvement in any
investigative, administrative or judicial proceeding, such indemnified person
shall, if a claim in respect thereof is to be made against the Company under
this indemnification, notify the Company in writing of such involvement, unless
prohibited by applicable law or regulations or if requested by any governmental
agency or other regulatory authority (including any self-regulatory organization
having, or claiming to have jurisdiction), but failure so to notify the Company
shall not relieve the Company from any liability which it may otherwise have to
the indemnified person under this indemnification except to the extent that the
Company actually suffers prejudice as a result of such failure.

Section 9.04. Sharing of Set-offs.  Each Bank agrees that if it shall, by
exercising any right of set–off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest then due with
respect to the Loans and Letter of Credit Liabilities held by it which is
greater than the proportion received by any other Bank in respect of the
aggregate amount of

 

49

--------------------------------------------------------------------------------


 

principal and interest then due with respect to the Loans and Letter of Credit
Liabilities held by such other Bank, the Bank receiving such proportionately
greater payment shall purchase such participations in the Loans held by the
other Banks, and such other adjustments shall be made, as may be required so
that all such payments of principal and interest with respect to the Loans and
Letter of Credit Liabilities held by the Banks shall be shared by the Banks pro
rata; provided that nothing in this Section shall impair the right of any Bank
to exercise any right of set–off or counterclaim it may have and to apply the
amount subject to such exercise to the payment of indebtedness of the Company
other than its indebtedness hereunder.  The Company agrees, to the fullest
extent it may effectively do so under applicable law, that any holder of a
participation in a Loan or Letter of Credit Liability, if acquired pursuant to
the foregoing arrangements or if the Company has otherwise received notice of
the granting of such participation, may exercise rights of set–off or
counterclaim and other rights with respect to such participation as fully as if
such holder of a participation were a direct creditor of the Company in the
amount of such participation.

Section 9.05. Amendments and Waivers.  Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Company and the Required Banks (and, if the rights
or duties of any Issuing Bank or the Agent are affected thereby, by the Agent);
provided that no such amendment or waiver shall, unless signed by all the Banks,
(i) increase or decrease the Commitment of any Bank (except for a ratable
decrease in the Commitments of all Banks) or subject any Bank to any additional
obligation, (ii) reduce the principal of or rate of interest on any Loan or the
amount to be reimbursed in respect of any Letter of Credit or any interest
thereon, or any fees hereunder (other than any fees referred to in Section
2.09(b)(ii) or Section 2.18(b)(ii) which may be mutually agreed between the
Company and the Issuing Bank from time to time), (iii) postpone the date fixed
for any payment of principal of or interest on any Loan or for reimbursement in
respect of any Letter of Credit or any fees hereunder or for the termination of
any Commitment (except for an extension of the Commitments issued by each Bank
whose Commitment is extended), or (except as expressly provided in Section 2.18)
the expiry date of any Letter of Credit, or (iv) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans, or the
number of Banks, which shall be required for the Banks or any of them to take
any action under this Section or any other provision of this Agreement.

Section 9.06. Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Company may not assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all Banks.

(b)   Any Bank may at any time grant to one or more banks or other institutions
(each a “Participant”) participating interests in its Commitment, including all
or a portion of its Loans and/or Letter of Credit Liabilities at the time

 

50

--------------------------------------------------------------------------------


 

owing to it.  In the event of any such grant by a Bank of a participating
interest to a Participant, whether or not upon notice to the Company and the
Agent, such Bank shall remain responsible for the performance of its obligations
hereunder, and the Company and the Agent shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement.  Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Company hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Bank will not agree to any modification,
amendment or waiver of this Agreement described in clause (i), (ii), (iii) or
(iv) of Section 9.05 without the consent of the Participant.  The Company agrees
that each Participant shall, to the extent provided in its participation
agreement, be entitled to the benefits of Article 8 with respect to its
participating interest.  An assignment or other transfer which is not permitted
by subsection (c) or (d) below shall be given effect for purposes of this
Agreement only to the extent of a participating interest granted in accordance
with this subsection (b).

(c)   Any Bank may at any time assign to one or more banks or other institutions
(each an “Assignee”) all, or a proportionate part (equivalent to an initial
Commitment of not less than $10,000,000) of its rights and obligations under
this Agreement and its Note, and such Assignee shall assume such rights and
obligations, pursuant to an Assignment and Assumption Agreement in substantially
the form of Exhibit G hereto executed by such Assignee and such transferor Bank,
with (and subject to) the subscribed consent (which may not be unreasonably
withheld) of the Company (so long as no Event of Default exists) and the Agent;
provided that, if an Assignee is an Approved Fund, an affiliate of such
transferor Bank or was a Bank immediately before such assignment, no such
consent shall be required, and provided further that such assignment may, but
need not, include rights of the transferor Bank in respect of outstanding
Competitive Bid Loans.  Upon execution and delivery of such instrument and
payment by such Assignee to such transferor Bank of an amount equal to the
purchase price agreed between such transferor Bank and such Assignee, such
Assignee shall be a Bank party to this Agreement and shall have all the rights
and obligations of a Bank with a Commitment as set forth in such instrument of
assumption, and the transferor Bank shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by any
party shall be required.  Upon the consummation of any assignment pursuant to
this subsection (c), the transferor Bank, the Agent and the Company shall make
appropriate arrangements so that, if required and requested, a new Note is
issued to the Assignee.  In connection with any such assignment, the transferor
Bank shall pay to the Agent an administrative fee for processing such assignment
in the amount of $2,500.  If the Assignee is not incorporated under the laws of
the United States of America or a state thereof, it shall deliver to the Company
and the Agent certification as to exemption from deduction or withholding of any
United States federal income taxes in accordance with Section 8.04.

 

51

--------------------------------------------------------------------------------


 

(d)   Any Bank may at any time assign all or any portion of its rights under
this Agreement and its Note to a Federal Reserve Bank.  No such assignment shall
release the transferor Bank from its obligations hereunder.

(e)   No Assignee, Participant or other transferee of any Bank’s rights shall be
entitled to receive any greater payment under Section 8.03 or 8.04 than such
Bank would have been entitled to receive with respect to the rights transferred,
unless such transfer is made with the Company’s prior written consent or by
reason of the provisions of Section 8.02, 8.03 or 8.04 requiring such Bank to
designate a different Applicable Lending Office under certain circumstances or
at a time when the circumstances giving rise to such greater payment did not
exist.

(f)    The Agent, acting solely for this purpose as an agent of the Company,
shall maintain at one of its offices in the State of Delaware or New York a copy
of each Assignment and Assumption Agreement delivered to it and a register for
the recordation of the names and addresses of the Banks, and the Commitments of,
and principal amount of the Loans owing to and Letter of Credit Liabilities of,
each Bank pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Company, the Agent and the
Banks may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Bank hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Company and any Bank, at any reasonable time and from time to
time upon reasonable prior notice.

Section 9.07. Designated Banks.  (a) Subject to the provisions of this
subsection (a), any Bank may at any time designate an Eligible Designee to
provide all or a portion of the Loans to be made by such Bank pursuant to this
Agreement; provided that such designation shall not be effective unless the
Company and the Agent consent thereto (which consents shall not be unreasonably
withheld).  When a Bank and its Eligible Designee shall have signed an agreement
substantially in the form of Exhibit H hereto (a “Designation Agreement”) and
the Company and the Agent shall have signed their respective consents thereto,
such Eligible Designee shall become a Designated Bank for purposes of this
Agreement.  The Designating Bank shall thereafter have the right to permit such
Designated Bank to provide all or a portion of the Loans to be made by such
Designating Bank pursuant to Section 2.01 or 2.03, and the making of such Loans
or portion thereof shall satisfy the obligation of the Designating Bank to the
same extent, and as if, such Loans or portion thereof were made by the
Designating Bank.  As to any Loans or portion thereof made by it, each
Designated Bank shall have all the rights that a Bank making such Loans or
portion thereof would have had under this Agreement and otherwise; provided that
(x) its voting rights under this Agreement shall be exercised solely by its
Designating Bank and (y) its Designating Bank shall remain solely responsible to
the other parties hereto for the performance of such Designated Bank’s
obligations under this Agreement, including its obligations in respect of the
Loans or portion thereof made by it.  No additional Note shall be required to
evidence

 

52

--------------------------------------------------------------------------------


 

the Loans or portion thereof made by a Designated Bank; and the Designating Bank
shall be deemed to hold its Note as agent for its Designated Bank to the extent
of the Loans or portion thereof funded by such Designated Bank.  Each
Designating Bank shall act as administrative agent for its Designated Bank and
give and receive notices and other communications on its behalf.  Any payments
for the account of any Designated Bank shall be paid to its Designating Bank as
administrative agent for such Designated Bank and neither the Company nor the
Agent shall be responsible for any Designating Bank’s application of such
payments.  In addition, any Designated Bank may, with notice to (but without the
prior written consent of) the Company and the Agent, (i) assign all or portions
of its interest in any Loans to its Designating Bank or to any financial
institutions consented to by the Company and the Agent that provide liquidity
and/or credit facilities to or for the account of such Designated Bank to
support the funding of Loans or portions thereof made by it and (ii) disclose on
a confidential basis pursuant to a confidentiality agreement satisfactory in
form and substance to the Company any non-public information relating to its
Loans or portions thereof to any rating agency, commercial paper dealer or
provider of any guarantee, surety, credit or liquidity enhancement to such
Designated Bank.

(b)   Each party to this Agreement agrees that it will not institute against, or
join any other person in instituting against, any Designated Bank any
bankruptcy, insolvency, reorganization or other similar proceeding under any
federal or state bankruptcy or similar law, for one year and a day after all
outstanding senior indebtedness of such Designated Bank is paid in full.  The
Designating Bank for each Designated Bank agrees to indemnify, save, and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of its inability to institute any such proceeding against such Designated
Bank.  This subsection (b) shall survive the termination of this Agreement.

Section 9.08. Collateral.  Each of the Banks represents to the Agent and each of
the other Banks that it in good faith is not relying upon any “margin stock” (as
defined in Regulation U) as collateral in the extension or maintenance of the
credit provided for in this Agreement.

Section 9.09. Governing Law; Submission to Jurisdiction.  This Agreement and
each Note shall be governed by and construed in accordance with the laws of the
State of New York.  The Company hereby submits to the nonexclusive jurisdiction
of the United States District Court for the Southern District of New York and of
any New York State court sitting in New York City for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby.  The Company irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.

 

53

--------------------------------------------------------------------------------


 

Section 9.10. Counterparts; Integration.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

Section 9.11. Waiver of Jury Trial.  EACH OF THE COMPANY, THE AGENT AND THE
BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 9.12. Confidentiality.  Each of the Agent, the Issuing Bank and the
Banks agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to them and their
affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section (in the case of the
following clauses (i) and (ii)), (i) to any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) to any direct or indirect contractual counterparty in
swap agreements or such contractual counterparty’s professional advisor (so long
as such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 9.12) or (iii)
to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Bank’s investment portfolio in connection with ratings
issues with respect to such Bank, (g) with the consent of the Company or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the Agent, the
Issuing Bank or any Bank on a non-confidential basis from a source other than
the Company.  For the purposes of this Section, “Information” means all
information received directly or indirectly from the Company relating to the
Company or its business, other than any such information that is available to
the Agent, the Issuing Bank or any Bank on a non-confidential basis prior to
disclosure by the Company.

 

54

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ROCKWELL COLLINS, INC.

 

 

 

By:

 

 

 

Title:

 

Address:

 

Attention:

 

Telecopy:

 

 

Commitments

 

 

 

 

 

$49,000,000

JPMORGAN CHASE BANK

 

 

 

 

 

By:

 

 

 

Title:

 

 

Address:

 

 

Attention:

 

 

Telecopy:

 

 

 

 

$49,000,000

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

 

Title:

 

 

Address:

 

 

Attention:

 

 

Telecopy:

 

 

 

 

$25,000,000

MIZUHO CORPORATE BANK, LTD.

 

 

 

 

 

By:

 

 

 

Title:

 

 

Address:

 

 

Attention:

 

 

Telecopy:

 

 

 

 

 

--------------------------------------------------------------------------------


 

$49,000,000

UBS AG, STAMFORD BRANCH

 

 

 

By:

 

 

Title:

 

Address:

 

Attention:

 

Telecopy:

 

 

$49,000,000

BANK ONE, NA (MAIN OFFICE CHICAGO)

 

 

 

By:

 

 

Title:

 

Address:

 

Attention:

 

Telecopy:

 

 

$40,000,000

CITICORP USA, INC. (CUSA)

 

 

 

By:

 

 

Title:

 

Address:

 

Attention:

 

Telecopy:

 

 

$49,000,000

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

 

Title:

 

Address:

 

Attention:

 

Telecopy:

 

 

$40,000,000

MELLON BANK, N.A.

 

 

 

By:

 

 

Title:

 

Address:

 

Attention:

 

Telecopy:

 

 

 

--------------------------------------------------------------------------------


 

$40,000,000

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

 

Title:

 

Address:

 

Attention:

 

Telecopy:

 

 

 

By:

 

 

Title:

 

Address:

 

Attention:

 

Telecopy:

 

 

$25,000,000

THE BANK OF NEW YORK

 

 

 

By:

 

 

Title:

 

Address:

 

Attention:

 

Telecopy:

 

 

$30,000,000

CREDIT LYONNAIS NEW YORK BRANCH

 

 

 

By:

 

 

Title:

 

Address:

 

Attention:

 

Telecopy:

 

 

$25,000,000

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

 

 

Title:

 

Address:

 

Attention:

 

Telecopy:

 

--------------------------------------------------------------------------------


 

 

 

$30,000,000

KEY BANK NATIONAL ASSOCIATION

 

 

 

By:

 

 

Title:

 

Address:

 

Attention:

 

Telecopy:

 

 

Total Commitments

 

 

 

$500,000,000

 

 

 

 

JPMORGAN CHASE BANK
as Agent

 

 

 

By:

 

 

Title:

 

Address:

 

Attention:

 

Telecopy:

 

 

 

--------------------------------------------------------------------------------